 

Exhibit 10.4

 

LOAN AGREEMENT

(Frisco Hills Phase 2A– Denton County, Texas)

UDF V Loan # 9008

 

This Loan Agreement (this “Agreement”) is made and entered into effective as of
this the 29th day of September, 2015 (the “Effective Date”) by and among UNITED
DEVELOPMENT FUNDING INCOME FUND V, a real estate investment trust organized
under the laws of the State of Maryland (together with its successors and
assigns, “Lender”), FH 295, LLC, a Texas limited liability company (“Borrower”),
CENTAMTAR TERRAS, L.L.C., a Texas limited liability company (“Centamtar
Terras”), CTMGT, LLC, a Texas limited liability company (“CTMGT”), and MEHRDAD
MOAYEDI, a natural person residing in Dallas County, Texas (“Moayedi”).

 

RECITALS:

 

A.           Borrower has requested that Lender extend credit to Borrower as
described in this Agreement. Lender is willing to make such credit available to
Borrower upon and subject to the provisions, terms and conditions hereinafter
set forth.

 

B.           Subject to and upon the terms and conditions of this Agreement,
Lender has agreed to lend to Borrower the amounts herein described for the
purposes set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises, the covenants,
representations, warranties and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby covenant and agree as follows:

 

1.            Certain Definitions. Certain terms which are defined in the text
of this Agreement shall have the respective meanings given to such terms herein,
and the following terms shall have the following meanings:

 

“Account Receivable” means that certain payment due from Valencia to Borrower,
in the approximate amount of $10,529,625 relating to agreement of Valencia to
reimburse the Borrower for certain off-site improvements and infrastructure
developed by Borrower which benefits the Valencia Project. .

 

“Accrued Interest Payments” means monthly interest payments equal to the amount
of accrued interest on the outstanding principal balance of the Loan, calculated
at the applicable rate of interest provided herein, and payable on the last day
of each calendar month for interest accrued during that calendar month, as
provided herein.

 

“Advance” shall mean an advance of funds by Lender to or for the benefit of
Borrower under this Agreement including, without limitation, a Commitment
Advance, a Discretionary Advance or Re-Advance.

 

“Advance Conditions” has the meaning set forth in Section 8 of this Agreement.

 

“Advance Request” shall mean Lender’s standard form of Advance Request in the
form attached hereto as Exhibit “D.”

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas1 

 

 

“Affiliate” shall mean an individual or legal entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, another Person. The term “Control” as utilized
herein means the possession, directly or indirectly, of the power to direct or
cause direction of the management and policies of a Person, whether through
management, ownership, by contract, or otherwise; provided, however, in no event
shall any Lender be deemed an Affiliate of Borrower or any Borrower-Related
Party.

 

“Approved Budget” means a budget approved by Lender for the management and
development of the Property in accordance with the Development Plan, which
specifies the cost by item of all labor, materials, and services necessary for
the development of the Property in accordance with the Development Plan, and all
other expenses anticipated by Borrower incident to the Loan, the Property and
such development of the Property. The Approved Budget is attached hereto as
Exhibit “F”.

 

“Approved Builder” means, collectively, Cheldan, Dunhill, First Texas, Grand
Homes and each other residential homebuilder acquiring Lots from Borrower for
the purpose of constructing single family residences thereon which is approved
by Lender as evidenced by Lender’s written consent.

 

“Approved Purposes” means the use by Borrower of the Loan to partially fund the
acquisition and development of the Property.

 

“Assignment of Account Receivable” means, that certain Assignment of Account
Receivable executed by Borrower in favor of Lender assigning the Account
Receivable.

 

“Assignment of Contract Rights” means, collectively, each Assignment of Contract
Rights executed by Borrower in favor of Lender assigning Lender all of the
rights of Borrower under the Reimbursement Contracts.

 

“Assignment of Lot Sale Contract” means, collectively, each Assignment of Lot
Sale and Purchase Contract executed by Borrower in favor of Lender as each may
be amended, modified, or supplemented from time to time.

 

“Base Rate” means the lesser of (i) thirteen percent (13%) per annum, accrued on
Lender’s books and records at least monthly (on the last day of each calendar
month) and compounded annually on the anniversary of the Loan origination date,
or (ii) the Highest Lawful Rate.

 

“Borrower” means FH 295, LLC, a Texas limited liability company.

 

“Borrower-Related Party” means, collectively, the Guarantor, and any other
Person who becomes a Guarantor or provides security for the Loan.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which Lender is closed for business.

 

“Centamtar Terras” means Centamtar Terras, L.L.C., a Texas limited liability
company.

 

“Cheldan” means Rang One Holdings, L.L.C., a Texas limited liability company.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas2 

 

 

“Cheldan Lot Sale Contract” means that certain Contract of Sale by and between
Borrower, as seller, and Cheldan, as purchaser, for the purchase of Lots, dated
July 18, 2012, as amended by that certain First Amendment to Purchase and Sale
Agreement dated June, 2013.

 

“Closing” means the execution and delivery of the Loan Documents by Lender,
Borrower and the Borrower-Related Parties.

 

“Closing Deliveries” has the meaning given to such term in Section 7.

 

“Collateral” means, collectively, all property, assets and rights and all
proceeds in which a Lien, in favor of Lender is or has been granted or arises or
has arisen or may hereafter be granted or arise, under or in connection with any
Loan Document or otherwise, to secure payment or performance of all or any part
of the Debt. Without limitation of the foregoing, the term “Collateral”
includes, without limitation, (i) all “Mortgaged Property” as such term is
defined and used in the Deed of Trust, hereby incorporated by reference, (ii)
all Earnest Money (if any), and the proceeds therefrom, (iii) all Reimbursement
Contracts and the proceeds therefrom, (iv) each Lot Sale Contract and the
proceeds therefrom, and (v) the Account Receivable and the proceeds therefrom.

 

“Commitment” means the maximum dollar amount that Lender has committed to fund
to or for the benefit of Borrower, subject to the Lender Conditions, in the
aggregate dollar amount of U.S. Twenty One Million Seven Hundred Fifty Thousand
and No/100 Dollars ($21,750,000.00). The Commitment includes (and is not in
addition to) the Initial Commitment Advance. The Commitment does not include the
Interest Reserve.

 

“Commitment Advance” means any full or partial advance of the Commitment to or
for the benefit of Borrower including, without limitation, the Initial
Commitment Advance.

 

“Company Certificate” means a certificate certifying the existence, good
standing, formation and organizational documents, and authorizing resolutions,
of a Person that is an entity.

 

“Construction Contracts” has the meaning given to such term in Section 10(b).

 

“Contractor” means each Person contracting with Borrower or an Affiliate thereof
to provide labor or materials to or in connection with the development of the
Property.

 

“Contractor’s Consent” means a written consent in a form acceptable to Lender
executed by each Contactor that has entered into a written Construction Contract
with Borrower or its Affiliate for the provision or labor and/or materials to or
for the Property.

 

“CTMGT” means CTMGT, LLC, a Texas limited liability company.

 

“Debt” means all Indebtedness (principal, interest or other) evidenced by this
Agreement and all Indebtedness (principal, interest or other) owing to Lender
incurred under or evidenced by the other Loan Documents. The Debt includes
interest and other obligations accruing or arising after (i) commencement of any
case under any bankruptcy or similar laws by or against Borrower or any
Borrower-Related Party or (ii) the obligations of Borrower or Borrower-Related
Party shall cease to exist by operation of law or for any other reason. The Debt
also includes all reasonable attorneys’ fees and any other reasonable expenses
incurred by Lender in enforcing any of the Loan Documents.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas3 

 

 

“Deed of Trust” shall mean that certain Deed of Trust, Assignment of Leases and
Rents, Security Agreement, and Fixture Filing to be recorded in the real
property records of Denton County, Texas, naming Lender as the beneficiary
thereunder and granting Lender a security interest in and a first priority Lien
on the Mortgaged Property in security for the payment and performance of
Borrower’s obligations under this Agreement and the other Loan Documents,
subject only to Permitted Exceptions and being superior in priority over all
Liens, as it may be amended, modified, or supplemented from time to time.

 

“Default Rate” means the lesser of (i) eighteen percent (18%) per annum, accrued
at least monthly (on the last day of each calendar month) and compounded
annually on the anniversary of the Loan origination date, or (ii) the Highest
Lawful Rate.

 

“DCFWSD 8-C” means Denton County Fresh Water Supply District No. 8-C.

 

“Development Plan” means the site plan and preliminary plat and engineering
plans submitted to an appropriate Governmental Authority involving planned
Improvements and specifications for the development of the Property, as prepared
by the Borrower’s engineer and approved in writing by Lender, which materials
shall later be supplemented with final plans and drawings approved by Lender.

 

“Discretionary Advance” has the meaning given to such term in Section 3(c).

 

“Disposition” means any sale, lease, transfer, assignment, exchange or
conveyance in whole or in part.

 

“District” means, DCFWSD 8-C, and any other municipal district of Denton County,
Texas having jurisdiction over the Property, being a political subdivision of
the State of Texas, a body politic and corporate, and a governmental agency of
the State of Texas, organized pursuant to the provisions of Article XVI, Section
59 of the Texas Constitution.

 

“District Consent” means a written consent and agreement executed by the
District for the benefit of Lender, which, among other things, provides that the
District grants its consent to Lender’s Lien on and security interest in the
Reimbursement Contracts.

 

“Dunhill” means Dunhill Homes DFW, LLC, a Texas limited liability company.

 

“Dunhill Lot Sale Contract” means that certain Contract of Sale by and between
Borrower, as seller, and Dunhill, as purchaser, dated effective February 7, 2012
and further amended by that certain First Amendment to Contract of Sale dated
March 8, 2012 and further amended by that certain Second Amendment to Contract
of Sale dated August 2, 2012, and further amended by that certain Third
Amendment to Contract of Sale dated March 6, 2014, and further amended by that
certain Fourth Amendment to Contract of Sale dated May 1, 2014, for the purchase
of Lots.

 

“Earnest Money” means any form of earnest money supporting a Lot Sale Contract
including, without limitation, any cash on deposit or letters of credit that may
be deposited with a title company, released to Borrower, or held by any other
Person.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas4 

 

 

“Earnest Money Assignment” means an Assignment of Earnest Money Proceeds
executed by Borrower in favor of Lender, providing for a Lien and security
interest on the Earnest Money supporting each Lot Sale Contract, in the form
approved by Lender in its sole discretion.

 

“Effective Date” means September 29, 2015.

 

“Environmental Indemnity Agreement” shall mean that certain Environmental
Indemnity Agreement to be executed by Borrower and the Guarantor in favor of
Lender, pursuant to which Borrower and the Guarantor agree to indemnify Lender
from environmental liabilities associated with the Property, as it may be
amended, modified, or supplemented from time to time.

 

“Errors Agreement” means that certain errors and omissions agreement executed by
Borrower and the Borrower-Related Parties in favor of Lender dated as of the
Effective Date.

 

“Event of Default” has the meaning given to such term in Section 12(a).

 

“Financial Statement Certifications” means those certain certifications of
Borrower and the Guarantor attesting to the accuracy and completeness of the
financial statements in the form attached hereto as Exhibit “E” and incorporated
by reference.

 

“Finished Lot” means a fully developed finished single-family residential lot
which is deemed by Lender to be a “finished” single-family residential lot and
has been accepted by each of the city in which such Lot is located, and each
municipal district, municipality, water district, municipal utility district,
public improvement district or other Governmental Authority for Denton County,
Texas.

 

“First Texas” means First Texas Homes, Inc., a Texas corporation.

 

“First Texas Lot Sale Contract” means that certain Lot Contract between
Borrower, as seller, and First Texas, as purchaser, dated effective August 18,
2010, as amended by that certain First Amendment to Lot Contract dated effective
March 22, 2012, as further amended by that certain Second Amendment to Lot
Contract dated effective February 5, 2013, as further amended by that certain
Third Amendment to Lot Contract dated effective April 10, 2014, as further
amended by that certain Fourth Amendment to Lot Contract dated effective
September 24, 2014, for the sale of Lots.

 

“Good Accounting Practice” shall mean such accounting practice as, in the
opinion of independent certified public accountants satisfactory to Lender,
conforms at the time to generally accepted accounting principles or, with the
prior written consent of Lender, which may be given or withheld in Lender’s sole
discretion, in any applicable case, cash basis of accounting or the federal
income tax basis of accounting, consistently applied. Each accounting term not
defined in this Agreement shall have the meaning given to it under Good
Accounting Practice.

 

“Governmental Authority” shall mean the United States, the State of Texas, the
County where the Property, in whole or in part, is located, the City, if any,
where the Property, in whole or in part, is located, the District, any other
district where the Property, in whole or in part, is located, the Texas
Commission for Environmental Quality, the Texas Water Development Board, the
Texas Water Quality Board, the Department of Housing and Urban Development, the
Environmental Protection Agency, any political subdivision of any of the
foregoing and any agency, department, commission, board, bureau, court or
instrumentality of any of them which now or hereafter has jurisdiction over
Lender, Borrower, any Borrower-Related Party, or any part of the Property.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas5 

 

 

“Grand Homes” means Grand Acquisition, Inc., a Texas corporation.

 

“Grand Homes Lot Sale Contract” means that certain Lot Contract between
Borrower, as seller, and Grand Homes, as purchaser, dated October 7, 2010, as
amended by that certain First Amendment to Lot Contract dated December 15, 2010,
as further amended by that certain Second Amendment to Lot Contract dated
October 26, 2011, as further amended by that certain Third Amendment to Lot
Contract dated February 28, 2012, as further amended by that certain Fourth
Amendment to Lot Contract dated March 27, 2012, as further amended by that
certain Fifth Amendment to Lot Contract dated effective May 1, 2014, for the
sale of Lots.

 

“Guarantor” means, collectively, Mehrdad Moayedi, a natural person residing in
Dallas County, Texas, Centamtar Terras, CTMGT, and each other Person who
executes a Guaranty Agreement as a Guarantor thereunder.

 

“Guaranty Agreement” means each Guaranty executed by a Guarantor in favor of
Lender, as each may be amended, modified, or supplemented from time to time.

 

“Highest Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all fees and expenses contracted for, charged, received, taken or
reserved by Lender in connection with the transaction relating to this Agreement
and the Debt evidenced hereby or by the other Loan Documents which are treated
as interest under applicable law.

 

“Improvements” means all of the improvements, structures, equipment and
amenities to be constructed and/or installed upon the Property in accordance
with the Development Plan and/or the Plans and Specifications.

 

“Indebtedness” shall mean and include (a) all items which in accordance with
Good Accounting Practice would be included on the liability side of a balance
sheet on the date as of which indebtedness is to be determined (excluding
capital stock, surplus, surplus reserves and deferred credits), (b) guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, or any obligations to purchase or otherwise acquire any such
indebtedness of others, and (c) indebtedness secured by any mortgage, pledge,
security interest or lien existing on property owned subject to or burdened by
such mortgage, pledge, security interest or lien whether or not the indebtedness
secured thereby shall have been assumed.

 

“Initial Commitment Advance” means the aggregate dollar amount reflected in the
closing settlement statement to be advanced to or for the benefit of Borrower at
the Closing, not to exceed the Commitment; provided, however, that Lender’s
records of the amount of the Initial Commitment Advance shall be conclusive
evidence of the actual amount funded.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas6 

 

 

“Interest Reserve” means a reserve of accrued interest in the aggregate amount
of U.S. One Million Seven Hundred Thirty-Eight Thousand and No/100 Dollars
($1,738,000.00) that (subject to the provisions of Sections 5(b) and 5(c) of
this Agreement), may be used by Lender to accrue monthly interest and to defer
the Accrued Interest Payment that would otherwise then be due and payable by
Borrower pursuant to Sections 5(b) and 5(c)(i) of this Agreement.

 

“Interest Reserve Accrual” means an accrual of Interest Reserve by Lender on its
books and records.

 

“Lease” has the meaning given to such term in Section 10(v).

 

“Lender” means United Development Funding Income Fund V, a real estate
investment trust organized under the laws of the State of Maryland, and its
successors and assigns.

 

“Lender Conditions” means, collectively, Borrower’s and the Borrower-Related
Parties’ strict compliance with each of the requirements of the Closing
Deliveries in Section 7 and each of the Advance Conditions in Section 8, as
determined by Lender in its sole discretion.

 

“Lender Representatives” has the meaning given to such term in Section 10(m).

 

“Liabilities and Costs” has the meaning given to such term in Section 14.

 

“Lien” means any lien, security interest, charge, tax lien, pledge, encumbrance,
collateral assignment, conditional sales or other title retention arrangement or
any other interest in property designed to secure the repayment of Indebtedness
or the satisfaction of any other obligation, whether arising by agreement or
under any statute or law, or otherwise.

 

“Loan” means the full amount of loan made to Borrower pursuant to this Agreement
including all principal advanced and accrued interest thereon and all other
amounts owing to Lender under the Loan Documents.

 

“Loan Documents” means, collectively, together with all exhibits and schedules
thereto: this Agreement, the Note, the Deed of Trust, the Environmental
Indemnity Agreement, the Advance Requests, the Guaranty Agreements, the
Financial Statement Certifications, the Errors Agreement, the IRS tax disclosure
forms, the Company Certificates, the District Consent, the Earnest Money
Assignments (if any), the Assignment of Lot Sale Contracts, the Assignment of
Contract Rights, the Assignment of Account Receivable, the Post-Closing
Agreement, and all other documents, instruments, agreements, assignments and
certificates relating thereto, including, without limitation, any and all loan
or credit agreements, promissory notes, deeds of trust, mortgages, pledge
agreements, financing statements, security agreements, assignments of rents,
assignments of leases, assignments of contracts, environmental indemnities,
guaranties, contractor’s consent agreements, lender’s title insurance policies,
opinions of counsel, evidences of authorization or incumbency, escrow
instructions, and architect’s and/or engineer’s consent agreements, letters of
credit, each of which is to be executed (and acknowledged where applicable) by
the Borrower, Guarantor and/or Lender (as and where applicable) in connection
with Lender making the Loan to Borrower, as the same may be amended, modified,
or supplemented from time to time.

 

“Loan Expenses” has the meaning given to such term in Section 2(a).

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas7 

 

 

“Lot” shall mean any platted lots, including Finished Lots, which are or may
become a part of the Property.

 

“Lot Purchaser” means (i) an Approved Builder or (ii) any other Person acquiring
Lots from Borrower, subject to approval by Lender in its sole discretion.

 

“Lot Sale Contract” means (i) the Cheldan Lot Sale Contract, (ii) the Dunhill
Lot Sale Contract, (iii) the First Texas Lot Sale Contract, (iv) the Grand Homes
Lot Sale Contract and (v) each other contract or agreement entered into by and
between Borrower and a Lot Purchaser relating to the acquisition from Borrower
of Lots, as each may be amended, modified or supplemented from time to time;
provided however, that Lender’s consent to any Lot Sale Contract shall not be
inferred from this reference.

 

“Management Contracts” has the meaning given to such term in Section 11(a).

 

“Maturity Date” means September 29, 2018.

 

“Mortgaged Property” has the meaning given to such term in the Deed of Trust.
The Mortgaged Property includes, without limitation, all of the Property.

 

“Net Proceeds” means (i) in the event of Lot(s) being sold under a Lot Sale
Contract which has been approved by Lender (including any amendments,
modifications or supplements), the purchase price of the Lot stated in the Lot
Sale Contract, less (x) any Earnest Money credit that is required by the Lot
Sale Contract to be deduced from the Purchase Price, and (y) any closing expense
paid by Borrower and shown on the settlement statement, which is required by the
Lot Sale Contract to be paid by Borrower, or (ii) in the event of any
Disposition Lot(s) other than pursuant to a Lot Sale Contract approved by Lender
(including any amendments, modifications or supplements), such amount as is
determined by Lender, in its sole discretion.

 

“Note” means the Secured Promissory Note in the original principal amount of U.S
Twenty Three Million Four Hundred Eighty-Eight Thousand and NO/100 Dollars
($23,488,000.00) payable to the order of Lender and its assigns, issued,
executed and delivered by Borrower to Lender, as it may be amended, modified or
supplemented from time to time, in the form attached hereto as Exhibit “B” and
incorporated herein by this reference.

 

“Obligations” means any and all of the covenants, conditions, warranties,
representations and other obligations (other than to repay the Debt) made or
undertaken by Borrower or any Borrower-Related Party to Lender as set forth in
the Loan Documents.

 

“Organizational Agreement” shall mean (i) in respect of a corporation, the
Articles of Incorporation certified to a current date by the Secretary of State
in which such corporation is incorporated and the Bylaws of a corporation
certified to a current date as true and correct by the secretary or assistant
secretary of a corporation; (ii) in respect of a general partnership, a
partnership agreement; (iii) in respect of a joint venture, a joint venture
agreement; (iv) in respect of a limited partnership, a partnership agreement and
the certificate of limited partnership certified to a current date by an
appropriate Governmental Authority of the state in which the limited partnership
is organized; (v) in respect of a trust, a trust agreement; and (vi) in respect
of a limited liability company, the certificate of organization certified to a
current date by the Secretary of State in which such limited liability company
is organized and the regulations of a limited liability company certified to a
current date as true and correct by the manager of a limited liability company;
and any and all future modifications thereof which are consented to by Lender.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas8 

 

 

“Origination Fee” shall mean a fee in the amount of $234,880.00 payable from
Borrower to Lender, charged by Lender in consideration of its origination of the
Loan.

 

“Other Contracts” has the meaning assigned to such term in Section 11(b) hereof.

 

“Owner Loans” means, collectively, loans from owners of Borrower made in
accordance with the terms of the Organizational Agreement of Borrower, which are
unsecured or subordinate both in payment and priority of Liens to the Loan and
the Loan Documents pursuant to a subordination agreement executed by such Person
in favor of Lender.

 

“Partial Release Amount” means, (i) with respect to the Lots, the amount that
must be paid to Lender for the release of Lender’s Liens against a Lot, which
amount must be equal to (a) in the event the Lot(s) being sold under a Lot Sale
Contract which has been approved by Lender (including any amendments,
modifications or supplements), one hundred percent (100%) of the Net Proceeds of
the Lot, or (b) in the event of any Disposition of Lots, in whole or in part,
other than pursuant to a Lot Sale Contract approved by Lender (including any
amendments, modifications or supplements), such amount as is determined by
Lender, in its sole discretion, or (ii) with respect to any Revenue Event, the
amount that must be paid to Lender for the release of Lender’s Liens against the
Reimbursement Contract, which amount must be equal to one hundred percent (100%)
of the proceeds from or relating to such Revenue Event; provided, however, that
upon the occurrence and during the continuation of an Event of Default, the
proceeds from or relating to such Revenue Event may be reallocated, at Lender’s
option and at such percentages as Lender determines, to the outstanding
principal balance of the Loan and/or the Borrower’s obligations under the Profit
Interest Agreement. Lender’s consent to any Lot Sale Contract or any amendment,
modification or supplement thereto shall not be inferred from the foregoing
references.

 

“Permitted Exceptions” has the meaning given to such term in the Deed of Trust.

 

“Person” means a corporation, limited liability company, general partnership,
limited partnership, trust, or other entity, or any individual.

 

“Plans and Specifications” means the plans and specifications for the
construction of the Improvements prepared by the Engineer and approved in
writing by Borrower and Lender, as the same may have been or may be amended,
modified or supplemented from time to time.

 

“Principal Officer” means Mehrdad Moayedi.

 

“Post-Closing Agreement” means that certain Post-Closing Agreement executed by
Borrower, the Borrower-Related Parties, and Lender dated effective as of the
Effective Date.

 

“Pro Forma” means Borrower’s schedule for the sale of the Lots and the projected
proceeds from the sale of the Lots, prepared by Borrower in good faith and in
accordance with industry standards, attached hereto as Exhibit “C”.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas9 

 

 

“Property” means, collectively, that certain real property located in Denton
County, Texas, which is more particularly described on Exhibit “A” attached
hereto and incorporated herein by reference.

 

“Re-Advance” has the meaning given to such term in Section 4.

 

“Reimbursement Contract” means the Water Reimbursement Contract and each other
existing or future contract or agreement with the District or any city, county,
water district, municipal utility district, public improvement district, or
other Governmental Authority providing for the sharing, payment and/or
reimbursement of the costs of planning, development and/or construction with
respect to the Property or the Valencia Project such as, but not limited to, a
municipal utility district or public improvement district reimbursement
agreement.

 

“Released Party” has the meaning given to such term in Section 10(q).

 

“Revenue Event” means income, revenue, reimbursements, proceeds or other payment
of any kind or nature under or pursuant to, or in connection with, any
Reimbursement Contract.

 

“Substantial Completion” means that each Lot (i) has been fully developed into a
finished single-family residential Lot and is suitable for the construction of a
single family residence thereon, (ii) has been accepted by the city in which
such Lot is located, and each municipal district, municipality, water district,
municipal utility district, public improvement district or other Governmental
Authority for the county in which the Lot is located, (iii) has all utility
services necessary for the construction of single family residence, including
water supply, storm and sanitary sewer facilities, gas and electricity, and (iv)
would require only a building permit from the applicable Governmental Authority
for a builder to construct a single family residence thereon.

 

“Title Company” means Sendera Title, LLC, issuing agent for First American Title
Insurance Company.

 

“Title Policy” shall mean one or more policies of mortgagee title insurance and
all endorsements thereto requested by Lender, issued in favor of Lender and
naming Lender and its assigns as insured mortgagee by the Title Company and
insuring that title to the Property covered by the Deed of Trust is vested in
Borrower, free and clear of any Lien, objection, exception or requirement other
than the Permitted Exceptions, and that Lender has a Lien in the full amount of
the Loan against the Property, and containing such endorsements as Lender may
require.

 

“Valencia” means Valencia on the Lake, L.P., a Texas limited partnership.

 

“Valencia Project” means that certain +/- 488 acre residential development
project owned by Valencia, an affiliate of the Borrower, called Valencia on the
Lake, a master-planned residential community to be developed into +/- 1,236
lots, which is located adjacent to the Property in Denton County, Texas, and
which shares certain common off-site infrastructure and improvements with the
Property.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas10 

 

 

“Water Reimbursement Contract” means, collectively, (i) that certain Amended and
Restated Agreement to Construct and Maintain Facilities and Provide Services by
and between Denton County Fresh Water Supply District No. 8-C and Doehaven, L.P.
(among other parties) dated March 2, 2007, as amended by that certain First
Amendment to Amended and Restated Agreement to Construct and Maintain Facilities
and Provide Services dated April 1, 2007, as assigned from Doehaven, L.P. to
Borrower pursuant to that certain Assignment of Reimbursement Agreement dated
effective January 19, 2011, and (ii) that certain Amended and Restated Agreement
to Construct and maintain Facilities and Provide Services by and between Denton
County Fresh Water Supply District No. 8-C and Frisco Hills, LP (among other
parties) dated March 2, 2007, as amended by that certain First Amendment to
Amended and Restated Agreement to Construct and Maintain Facilities and Provide
Services dated April 1, 2007, as assigned by Frisco Hills, LP to Borrower
pursuant to that certain Assignment of Reimbursement Agreement.

 

2.            Loan Expenses; Fees.

 

(a)          To the extent not prohibited by applicable law, Borrower will pay
all reasonable costs and expenses and reimburse Lender for any and all
expenditures of every character incurred or expended from time to time,
regardless of whether an Event of Default shall have occurred, in connection
with any of the following (collectively, “Loan Expenses”):

 

(i)          the preparation, negotiation, documentation, closing, renewal,
revision, modification, increase, administrating, monitoring, review or
restructuring of any loan or credit facility represented by or secured by the
Loan Documents, including legal, accounting, auditing, architectural,
engineering, due diligence, title company, and inspection services and
disbursements, or in connection with collecting or attempting to enforce or
collect pursuant to any Loan Document;

 

(ii)         Lender’s evaluating, monitoring, administering and protecting the
Collateral or employing others to do so or to perform due diligence for Lender
with respect thereto; and

 

(iii)        Lender’s creating, perfecting and realizing upon Lender’s security
interest in, and the Liens on the Collateral, and all costs and expenses
relating to Lender’s exercising any of its rights and remedies under any Loan
Document or at law, including all appraisal fees, consulting fees, filing fees,
taxes, brokerage fees and commissions, title review and abstract fees,
litigation report fees, UCC search fees, other fees and expenses incident to
title searches, reports and security interests, investigations, escrow fees,
attorneys’ fees, legal expenses, court costs, other fees and expenses incurred
in connection with any complete or partial liquidation of the Collateral, and
all fees and expenses for any professional services or any operations conducted
in connection therewith. Notwithstanding the foregoing, no right or option
granted by Borrower to Lender or otherwise arising pursuant to any provision of
any Loan Document shall be deemed to impose or admit a duty on Lender to
supervise, monitor or control any aspect of the character or condition of the
Collateral or any operations conducted in connection with it for the benefit of
Borrower or any other Person other than Lender.

 

(b)          Usury Savings Clause Applies. Borrower agrees that Lender has
provided, and shall provide, separate and distinct consideration for the fees
and expenses described in the Loan Documents, and that such fees and expenses
are necessary, bona fide fees and expenses incurred in connection with the Loan.
Borrower further agrees that such fees and expenses are not, are not intended to
be, and shall not be characterized as, interest or as compensation for the use,
forbearance or detention of money. Despite the foregoing and notwithstanding
anything else in this Agreement and the other Loan Documents to the contrary, if
any such fees or expenses are determined to constitute interest and such fees or
expenses, and when such fees and expenses are added to the interest charged
hereunder and any other items determined to constitute interest, it would cause
the aggregate interest charged hereunder to exceed the Highest Lawful Rate, then
Section 13 of this Agreement shall automatically apply to reduce the interest
charged hereunder (taking into account all items determined to constitute
interest) so as not to exceed the Highest Lawful Rate.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas11 

 

 

(c)          Origination Fee. Borrower agrees to pay Lender an Origination Fee
in the amount of $234,880.00. Borrower has requested, and Lender has agreed, to
fund the Origination Fee from the proceeds of the Initial Commitment Advance.

 

3.            Closing; Commitment; Discretionary Advances.

 

(a)          Closing; Commitment. Subject to the Lender Conditions, Lender
agrees to fund the Initial Commitment Advance to Borrower at the Closing and to
fund the balance of the Commitment to the Borrower in accordance with the terms
and conditions of this Agreement provided, however, that all Advances shall be
subject to, and made in accordance with, the terms and conditions of Section
3(b). Notwithstanding anything else to the contrary contained herein, Lender
shall have no obligation to make any Advance unless each of the Lender
Conditions has been satisfied.

 

(b)          Procedure for Borrowing. Each Commitment Advance shall be made
pursuant to Borrower’s delivery of an Advance Request to Lender, accompanied by
documentation supporting the Commitment Advance. Borrower agrees to provide all
information, documents and agreements as may be requested by Lender in
connection with each such Advance Request. Notwithstanding anything else to the
contrary contained herein, Lender shall have no obligation to make any Advance
unless each of the Lender Conditions is satisfied at the time of such Advance.

 

(c)          Discretionary Advances. Lender is hereby authorized from time to
time to make Advances without notice to Borrower that Lender, in its sole
discretion, deems necessary or desirable upon the occurrence of any of the
following (such Advances made upon the occurrence of the following events are
referred to herein as the “Discretionary Advances”): (i) Lender determines, in
its sole discretion, that an Advance is be necessary or desirable for the
purpose of paying any Loan Expense, cost, expense, fee or other amount to or for
the benefit of Borrower or chargeable to Borrower under the Loan Documents, (ii)
any Event of Default occurs, or (iii) upon request by Borrower for a Commitment
Advance that would cause the aggregate amount of all Commitment Advances made
hereunder to exceed the Commitment. Each Discretionary Advance shall, upon
disbursement, automatically constitute principal outstanding hereunder and cause
a corresponding increase in the aggregate amount of the Debt (even if such
Discretionary Advance causes the outstanding principal amount of the Note to
exceed the Commitment or the face amount of the Note). Borrower agrees that each
Discretionary Advance may, in Lender’s discretion, reduce the amount of
availability, if any, under the Commitment and may, in Lender’s discretion,
reduce the amount of available Interest Reserve, if any. The making by Lender of
any Discretionary Advance shall not cure or waive any Event of Default hereunder
(except only for an Event of Default that has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and for
an Event of Default that has been waived by Lender as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so waived).

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas12 

 

 

4.            Revolving Advances. In Lender’s sole and absolute discretion,
Lender may re-advance the Commitment in whole or in part; provided, that Lender
is under no obligation to re-advance any part of the Commitment, and provided
further, that if Lender decides to re-advance any part of the Commitment, Lender
shall have no obligation to fund such re-advance unless each of the Lender
Conditions has been satisfied (a re-advance made for the foregoing purposes are
referred to herein as a “Re-Advance”). Each Re-Advance made under the Note
shall, upon disbursement, automatically constitute principal outstanding under
the Note and shall cause a corresponding increase in the aggregate outstanding
principal amount of such Note and such Re-Advance shall not cause the aggregate
amount outstanding under the Note to exceed the face amount of such Note or
causes the outstanding principal amount of the Note to exceed the Commitment.
Borrower agrees that each Re-Advance shall automatically reduce the amount of
availability, if any, under the Commitment. The making by Lender of any
Re-Advance shall not cure or waive any Event of Default (except only for an
Event of Default that has been cured to Lender’s satisfaction as confirmed by
Lender’s execution of a written agreement specifically acknowledging and
describing the Event of Default so cured, or for an Event of Default that has
been waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived).

 

5.            Interest; Payments.

 

(a)          Interest Rate. The outstanding principal amount of the Note shall
bear interest on each day outstanding at the Base Rate unless the Default Rate
shall apply. Upon the occurrence and during the continuation of an Event of
Default, the outstanding principal amount of the Note shall, at Lender’s option,
automatically and without the necessity of notice, bear interest from the date
of such Event of Default at the Default Rate, until all such delinquent amounts
are paid and such breach or Event of Default has been cured to Lender’s
satisfaction as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so cured, and or
waived by Lender as confirmed by Lender’s execution of a written agreement
specifically acknowledging and describing the Event of Default so waived.

 

(b)          Interest Payments; Interest Reserve Accruals. Borrower agrees to
make Accrued Interest Payments to Lender on the last day of each calendar month
while the Loan is outstanding, in an amount equal to the interest accrued on the
outstanding principal balance of the Note during each such calendar month.
Notwithstanding the foregoing sentence, on each date that an Accrued Interest
Payment becomes due and payable, provided that the Lender Conditions are then
satisfied and that a sufficient amount of Interest Reserve is available, Lender
shall make an Interest Reserve Accrual in the amount of such Accrued Interest
Payment and such Accrued Interest Payment that would otherwise be then due and
payable will be deferred. Lender may, but is not obligated to, make Interest
Reserve Accruals hereunder whether or not the Lender Conditions have been met,
provided, however, that if the Lender Conditions are not then met, any such
Interest Reserve Accruals shall be made at Lender’s option and in its sole
discretion. Upon each Interest Reserve Accrual, irrespective of whether the
Lender Conditions were met, the amount of remaining Interest Reserve (if any)
shall be reduced by the amount of such Interest Reserve Accrual. Notwithstanding
anything else to the contrary contained herein, (i) if at any time an Event of
Default has occurred and is continuing under this Agreement, Lender shall not be
obligated to make any further Interest Reserve Accruals, and thereafter, shall
do so only in its sole discretion, unless and until the Event of Default has
been cured to Lender’s satisfaction as confirmed by Lender’s execution of a
written agreement specifically acknowledging and describing the Event of Default
so cured, or waived by Lender as confirmed by Lender’s execution of a written
agreement specifically acknowledging and describing the Event of Default so
waived, and (ii) in no event shall Lender be obligated to make any Interest
Reserve Accrual that would cause the aggregate amount of Interest Reserve
Accruals made hereunder to exceed the remaining Interest Reserve.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas13 

 

 

(c)           Interest and Principal Payments.

 

(i)          Borrower promises to pay to Lender monthly Accrued Interest
Payments on the last day of each calendar month for interest accrued during such
calendar month, unless Lender makes an Interest Reserve Accrual to defer such
Accrued Interest Payment as provided in Section 5(b) of this Agreement;

 

(ii)         in addition to the payments required by the provisions of clause
(i) above, concurrently with each Disposition of the Mortgaged Property in whole
or in part or any Lot thereof, Borrower promises to pay Lender, the applicable
Partial Release Amount for the portion of the Mortgaged Property or Lot so
released from Lender’s Lien, which is due and payable prior to Lender providing
to Borrower (or releasing from escrow with the Title Company) its partial
release of Lien on such portion of the Mortgaged Property or Lot so released;

 

(iii)        in addition to the payments required by the provisions of clauses
(i) and (ii) above, concurrently with the occurrence of any Revenue Event,
Borrower promises to pay to Lender the applicable Partial Release Amount of the
proceeds from or relating to such Revenue Event up to, but not exceeding, the
amount of the unpaid Debt; and

 

(iv)         in addition to the payments required by the provisions of clauses
(i) through (iii) above, inclusive, Borrower promises to pay to Lender the
outstanding principal balance of the Note, together with all accrued, unpaid
interest thereon, unpaid Loan Expenses and other unpaid amounts due under the
Loan Documents, on or prior to the Maturity Date.

 

(d)          Collateral. Notwithstanding anything to the contrary contained in
the Loan Documents, upon the occurrence and during the continuation of an Event
of Default, Lender has no obligation to release any part of the Collateral.

 

6.            Terms and Conditions of Payment.

 

(a)          Application of Payments.   All payments and prepayments on the Loan
shall be applied first, to unpaid accrued interest calculated through the date
of such payment (irrespective of whether such unpaid accrued interest has been
accrued on Lender’s books and records), next, to principal outstanding under the
Note). Notwithstanding the foregoing sentence, if any Event of Default occurs
and is continuing, Lender shall have the right to apply payments toward amounts
due under this Agreement as Lender determines in its sole discretion.

 

(b)          General.   All amounts are payable to Lender in lawful money of the
United States of America at the address for Lender provided in this Agreement,
or at such other address as from time to time may be designated by Lender.
Borrower shall make each payment which it owes under this Agreement and the
other Loan Documents to Lender in full and in lawful money of the United States,
without set-off, deduction or counterclaim. Under no circumstance may Borrower
offset any amount owed by Borrower to Lender under this Agreement with an amount
owed by Lender to Borrower under any other arrangement. All payments shall be
made by cashier's check or wire transfer of immediately available funds. Should
any such payment become due and payable on a day other than a business day, the
date for such payment shall be extended to the next succeeding business day,
and, in the case of a required payment of principal, interest or Loan Expenses
or other amounts then due, interest shall accrue and be payable on such amount
for the period of such extension. Each such payment must be received by Lender
not later than 3:00 p.m., Grapevine, Texas time on the date such payment becomes
due and payable. Any payment received by Lender after such time will be deemed
to have been made on the next succeeding business day.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas14 

 

 

(c)          Prepayment.   Borrower may prepay the Loan in whole or in part at
any time and from time to time without incurring any prepayment fee or penalty,
by giving Lender no less than ten (10) days prior written notice of such
termination; provided, that interest shall accrue on the portion of the Note so
prepaid through the date of such prepayment.

 

7.            Loan Deliveries.   At or prior to the Closing, Borrower shall
deliver or cause to be delivered to Lender, the following items, each of which
shall be satisfactory in form and substance to Lender (the “Closing
Deliveries”):

 

(a)          originals duly executed and notarized, as appropriate, by Borrower
and the Borrower-Related Parties of the Loan Documents including, without
limitation, this Agreement, the Deed of Trust, the Note, the Environmental
Indemnity Agreement, the Advance Request, the Guaranty Agreement, the Financial
Statement Certifications, the Errors Agreement, the Post-Closing Agreement, the
IRS tax disclosure forms, the Company Certificates, each Assignment of Contract
Rights, and the Assignment of Account Receivable;

 

(b)          the Organizational Agreements of Borrower and each Borrower-Related
Party that is an entity;

 

(c)          certificates of existence and good standing for Borrower and each
Borrower-Related Party that is an entity issued by the appropriate state
authorities;

 

(d)          resolutions of the general partner, manager or other governing body
(as evidenced by the Organizational Agreements) of Borrower and each
Borrower-Related Party, authorizing the execution, delivery, and performance of
this Agreement and the other Loan Documents, and the transactions contemplated
hereby and thereby;

 

(e)          copies of the liability insurance and casualty insurance policies
covering Borrower and the Property, evidence of payment of the premiums therefor
through at least one year and endorsements of such policies to Lender (in
accordance with and meeting the requirements of Sections 10(o) and (p) hereof);

 

(f)          all written consents that are required with respect to or
necessitated by this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas15 

 

 

(g)          the following due diligence and Closing documents and materials:
(i) a current appraisal assessing the fair market value of the Property, subject
to Lender’s review and acceptance, completed by an appraiser acceptable to
Lender, (ii) all environmental site assessments and reports with respect to the
Property, including, but not limited to, a wetlands assessment, (iii) all
engineering reports and studies, soil analysis, construction, structural and
mechanical feasibility reports; all surveys, survey maps, plats and proposed
plats; all development plans, construction plans, and other plans and
specifications; all topographic, drainage and contour maps and all other
reports, maps, studies and surveys of engineers, architects and others; (iv)
certified copies of the deeds of conveyance conveying the Property to Borrower,
(v) the fully executed settlement statement prepared by the Title Company, which
must be approved by Lender prior to execution thereof, (vi) all sales and
marketing plans for the Property, (vii) all contracts and agreements with
developers, engineers, contractors, subcontractors, consultants and others
relating to supervision and maintenance of, and other professional services
relating to the Property, (viii) copies of all easements and encumbrances
affecting the Property, including land use, water use, mineral rights, surface
rights, zoning, subdivision, grading, environmental restrictions, and
neighborhood association rights and restrictions and (ix) tax certificates for
the Property covering taxes due for tax year(s) 2014 and earlier;

 

(h)          all Lot Sale Contracts in existence on the Effective Date (or
drafts thereof if unexecuted as of the Effective Date);

 

(i)          all Reimbursement Contracts in existence on the Effective Date (or
drafts thereof if unexecuted as of the Effective Date); and

 

(j)          such other and further information, documents, agreements and
certificates as are reasonably requested by Lender.

 

No waiver by Lender of the timely delivery of any Closing Delivery will
constitute a waiver of any condition precedent to any obligation of Lender to
make any Advance or to require delivery of any Closing Delivery prior to the
funding of any Advance.

 

8.             Conditions Precedent to Advances.   Borrower agrees that,
notwithstanding anything to the contrary contained herein or in the other Loan
Documents, Lender’s obligation to fund any Advance or to make any Interest
Reserve Accrual shall be conditioned upon the satisfaction by Borrower of each
of the following conditions, on and as of the funding date for the Advance or
the date of the Interest Reserve Accrual, as applicable (the “Advance
Conditions”):

 

(a)          no event constituting an Event of Default shall have occurred and
be continuing;

 

(b)          the Principal Officer shall have executed and delivered to Lender
an Advance Request dated the funding date, all matters certified in the Advance
Request shall be true and correct in all respects, and Lender shall have
approved the Advance Request, as determined by Lender in its sole discretion;

 

(c)          all statements contained in all Loan Documents and all other
certificates, statements and data furnished to Lender by or on behalf of
Borrower or in connection with the transactions contemplated by this Agreement
or any of the other Loan Documents (including all of the documents and
information required to be delivered to Lender by Section 7) shall be true and
complete in all material respects, and there are no facts or events actually
known to Borrower that, if disclosed to Lender, would make such statements,
certificates or date untrue in any material respect (and Borrower agrees to
inform Lender, prior to Lender making any such Advance, of any such facts or
events actually known to Borrower);

 

(d)  all of the Loan Documents shall be valid and subsisting, enforceable and in
full force and effect and in the priority Lien position stated therein;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas16 

 

 

(e)          all Loan Expenses owing shall have been paid in full;

 

(f)          the Title Company shall have delivered to Lender the Title
Company’s unconditional commitment to issue the Title Policy for the Deed of
Trust pursuant to a commitment that is satisfactory to Lender in all respects in
the full Note amount, with all endorsements thereto required by Lender, at
Borrower’s expense;

 

(g)          the Title Company shall have executed Lender’s Closing instruction
and title objection letter and have complied with all conditions therein;

 

(h)          the amount of the requested Advance, when added to the outstanding
principal amount of all Loan then outstanding, would not exceed the Commitment;

 

(i)          the amount of the Advance has been approved by Lender and the
proceeds from such Advance shall be used for Approved Purposes;

 

(j)          Borrower shall have complied with each other reasonable request of
Lender made in connection with the Advance; and

 

(k)          for any Advance following the Initial Commitment Advance, Borrower
shall have satisfied all conditions of the Post-Closing Agreement.

 

No waiver given in connection with any Advance will constitute a waiver of any
condition precedent with respect to future Advances.

 

9.            Representations and Warranties.   Borrower and each
Borrower-Related Party represents and warrants to Lender as follows:

 

(a)          Due Organization, Existence and Authority.   Borrower and each
Borrower-Related Party that is an entity (i) is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and
(ii) has full power and authority to own its properties, carry on its business
as presently conducted and as proposed to be conducted, and to enter into and
perform its obligations under this Agreement and the other Loan Documents to
which it is a party.

 

(b)          Loan Documents Authorized.   The execution and delivery by Borrower
and each Borrower-Related Party of this Agreement and the other Loan Documents
and the full and timely performance of all obligations thereunder have been duly
authorized by all necessary action under the Organizational Agreement of
Borrower and each Borrower-Related Party and otherwise.

 

(c)          Loan Documents Valid, Binding and Enforceable.   This Agreement and
the other Loan Documents have been duly and validly executed, issued and
delivered by Borrower and each Borrower-Related Party, and constitutes the valid
and legally binding obligations of Borrower and each Borrower-Related Party
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency, reorganization or other similar laws relating to or
affecting enforcement of creditor’s rights.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas17 

 

 

(d)          No Violation.   The execution, delivery and performance by Borrower
and each Borrower-Related Party of the Loan Documents does not and will not
(i) contravene the Organizational Agreement of Borrower and each
Borrower-Related Party, (ii) contravene any law, rule or regulation, or any
order, writ, judgment, injunction or decree or any contractual restriction
binding on or affecting Borrower or any Borrower-Related Party or the
Collateral, (iii) require any approval or consent of any general partner, board,
manager, member, lender or any other Person, other than approvals or consents
that have been previously obtained and disclosed in writing to the Lender, (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
or any Borrower-Related Party is a party or by which Borrower or any
Borrower-Related Party or the Collateral may be bound or affected, or (v) result
in, or require the creation or imposition of, any Lien (other than the Liens
contemplated by the Loan Documents) with respect to the Collateral.

 

(e)          No Other Defaults; No Consents Required.   To Borrower’s knowledge,
neither Borrower nor any Borrower-Related Party are in default with respect to
any order, writ, injunction, decree or demand of any court or of any
Governmental Authority which would have a material adverse effect on Borrower or
any Borrower-Related Party, as applicable, or which affects the Property in any
materially adverse manner. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by Borrower of the Loan Documents, other
than approvals or consents that have been previously obtained and disclosed in
writing to the Lender.

 

(f)          Government Regulations.   Neither Borrower nor any Borrower-Related
Party is subject to regulation under the Investment Company Act of 1940, the
Federal Power Act or the Public Utility Holding Company Act of 1935, the
Interstate Commerce Act, as the same may be amended from time to time, or any
federal or state statute or regulation limiting its ability to incur
Indebtedness

 

(g)          Securities Activities  Neither Borrower nor any Borrower-Related
Party is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System in effect from time to time) and not more than twenty
five (25%) of the value of the assets of said entities consists of such margin
stock.

 

(h)          Litigation Matters.   There are no actions, suits or proceedings
pending, or to the knowledge of Borrower, threatened, against or affecting
Borrower, any Borrower-Related Party or the Collateral, or involving the
validity or enforceability of the Loan Documents or the priority of the Liens
created or evidenced thereby, at law or in equity, or before or by any
Governmental Authority.

 

(i)          Financial Statements Complete and Accurate.   All information
supplied and statements made to Lender by or on behalf of Borrower or any
Borrower-Related Party is in any financial statement furnished or application
for credit made prior to, contemporaneously with or subsequent to the execution
of this Agreement are and shall be true, correct, complete, valid and genuine;
such financial statements and applications for credit have been prepared in
accordance with Good Accounting Practice and fully and accurately present the
financial condition of the subject thereof as of the date thereof and no
material adverse change has occurred in the financial condition reflected
therein since the respective dates thereof; and no additional borrowings have
been made by Borrower or any Borrower-Related Party since the respective dates
thereof other than (i) the borrowing contemplated hereby and (ii) other
borrowings approved by Lender’s prior written consent, which may be given or
withheld in Lender’s sole discretion.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas18 

 

 

(j)          Environmental Liability.   To the knowledge of Borrower, no
hazardous substances or solid wastes have been disposed of or otherwise released
on the Property in violation of Environmental Laws, nor is the Property
including its soil, ground, water, air and other elements, contaminated by
hazardous substances or solid wastes in violation of Environmental Laws. The
terms “hazardous substance” and release” shall have the meanings specified in
the Comprehensive Environmental Response Compensation and Liability Act of 1980,
as amended (42 U.S.C. Section 9601 et. seq.) (“CERCLA”), and the terms “solid
waste” and “disposal” (or “disposed”) shall have the meanings specified in the
Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Section
6901 et. seq.) (“RCRA”); provided, to the extent that the laws of the State of
Texas establish a meaning for “hazardous substance”, “release”, “solid waste”,
or “disposal” or “disposed”) that is broader than that specified in either
CERCLA or RCRA, such broader meaning shall apply.

 

(k)          Tax Liabilities.   Borrower has filed all tax returns required to
be filed, or has obtained an extension which is currently valid and in effect,
for all federal, state, county, local, and foreign tax returns and reports
required to be filed, including, without limitation, taxes on the Collateral and
all applicable income, payroll, personal property, real property, employee
withholding, social security, unemployment, franchise, excise, use and sales
taxes. Borrower has paid in full all taxes that have become due as reflected on
all such returns and reports including any interest and penalties, expect for
taxes being contested in good faith and for which such taxpayer has set aside
adequate reserves for the payment thereof. Borrower has established adequate
reserves for all taxes payable but not yet due. No governmental claim for
additional taxes, interest, or penalties is pending or, to the knowledge of
Borrower, threatened against Borrower or the Collateral.

 

(l)          Compliance With Legal Requirements.   Borrower and each
Borrower-Related Party is in compliance with all legal requirements in respect
of the conduct of its business and the ownership of its assets. No violation of
any legal requirement exists with respect to the Property; the anticipated use
of the Property complies with all applicable legal requirements; and all legal
requirements applicable to the Property have been satisfied. Borrower and each
Borrower-Related Party owns or has the continuing right to use all permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade names, trade name rights and copyrights which are required to conduct its
business.

 

(m)          Full Disclosure.   All statements contained in any Loan Document
shall constitute representations and warranties. None of the representations,
warranties, covenants, agreements or statements contained in any Loan Document
or any schedule, exhibit, report, statement or certificate furnished to Lender
by or on behalf of Borrower or any Borrower-Related Party in connection with the
Loan contains or will contain any untrue statement of a material fact, or omits
or will omit any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading.

 

(n)          No Known Material Adverse Fact.   Neither Borrower nor any
Borrower-Related Party knows of any fact which materially and adversely affects
the Collateral, or the business, operations, prospects or condition, financial
or otherwise, of Borrower.

 

(o)          Survival of Representations and Warranties.   All representations
and warranties made by or on behalf of Borrower or any Borrower-Related Party
herein or in any other Loan Document shall survive the delivery of this
Agreement and the making of the Loan and any investigation at any time made by
or on behalf of Lender shall not diminish its rights to rely thereon.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas19 

 

 

(p)          No Usury.   Without limiting the generality of any other
representation or warranty set forth herein or in any other Loan Document, the
Loan is a commercial loan and not usurious under the laws of the State of Texas.

 

(q)          Advisement by Lender.  Prior to entering into this Agreement and
the other Loan Documents, Borrower and each Borrower-Related Party has been
advised by Lender to seek the advice of an attorney and an accountant in
connection with the Loan. Borrower and each Borrower-Related Party have had the
opportunity to seek the advice of an attorney and accountant of its choice in
connection with the Loan.

 

(r)          Adequate Consideration.   Prior to entering into this Agreement and
the other Loan Documents, Borrower and each Borrower-Related Party has reviewed
the benefits to be provided to it as a result of the Lender making the Loan and
have concluded that (i) the Loan and the terms and conditions of the Loan
Documents are in the bests interests of Borrower and the Borrower-Related
Parties, (ii) the benefits of the Loan and the Loan Documents are reasonably
equivalent in value to the Collateral to be pledged to secure the Loan and the
obligations assumed and to be assumed by them pursuant to the Loan Documents,
and (ii) direct and indirect benefits will flow to Borrower and the
Borrower-Related Parties by virtue of Borrower and the Borrower-Related Parties
providing guaranties and Collateral to secure any present or future Indebtedness
of Borrower or the Borrower-Related Parties to Lender.

 

(s)          No Partnership, Joint Venture or Agency Intended.   Nothing in this
Agreement or the other Loan Documents is intended or shall in any way be
construed so as to create any form of partnership, joint venture or agency
relationship between the Borrower and each Borrower-Related Party, on the one
hand, and the Lender on the other hand, the parties hereto having expressly
disclaimed any intention of any kind to create any partnership or agency
relationship between them resulting from or arising out of the Loan Documents.

 

(t)          Reimbursement Contracts.   On the Effective Date, there are no
Reimbursement Contracts in effect between any District and Borrower, other than
the Water Reimbursement Contract.

 

(u)          Lot Sale Contracts. No Lot Sale Contract exists covering any of the
Property on the date of Closing, other than the Cheldan Lot Sale Contract, the
Dunhill Lot Sale Contract, the First Texas Lot Sale Contract and the Grand Homes
Lot Sale Contract.

 

(v)         Ownership.   Borrower owns the Property and owns all of the
improvements thereon (other than any off-site improvements and any public
utilities and roadways), and all “materials” (as defined in Section 53.001 of
the Texas Property Code) are free and clear of all Liens except those in favor
of Lender.

 

(w)          Zoning.   The use of the Property as residential real property
complies with all applicable zoning ordinances, regulations and restrictive
covenants affecting the Property.

 

(x)          No Work Performed. No labor or services have been performed by on
behalf of Borrower or otherwise, and no materials have been furnished or
delivered by on or behalf of Borrower or otherwise to, the Property prior to the
recording the Deed of Trust, which could give rise to a Lien on the Property
with priority equal to or greater than the Liens and security interests of the
Deed of Trust or other Loan Documents. No party has any right to claim a
mechanics or materialmens lien, whether statutory or constitutional, against the
Property.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas20 

 

 

10.          Covenants.  Borrower and each Borrower-Related Party covenants and
agrees as follows:

 

(a)          Payment; Performance.   Borrower shall promptly pay all amounts due
and owing to Lender under this Agreement. Borrower and each Borrower-Related
Party shall timely perform and comply with each agreement and covenant made by
them under this Agreement and the other Loan Documents.

 

(b)          Use of Proceeds. Borrower shall use the proceeds of this Agreement
solely for the acquisition of the Property, related closing costs and expenses,
and management of the Property, and other costs and expenses included in the
Approved Budget. In no event shall the proceeds of this Agreement be used,
directly or indirectly, for personal, family, household or agricultural purposes
or for the purpose, whether immediate, incidental or ultimate, of purchasing,
acquiring or carrying any “margin stock” (as such term is defined in Regulation
U promulgated by the Board of Governors of the Federal Reserve System).

 

(c)          Indebtedness.  Except for Owner Loans, Borrower shall not incur any
Indebtedness or guaranty or provide security for any Indebtedness of another
Person or enter into any agreement to do so without the prior written consent of
Lender, which may be which may be given or withheld in Lender’s sole discretion.
As a condition of Lender granting such consent, Lender may require Borrower and
the other lender to enter into a subordination agreement in favor of Lender,
which shall be satisfactory to Lender in all respects. Notwithstanding the
foregoing, Borrower may incur trade debt to vendors, and suppliers and providers
of services in the ordinary course of business without violation of this Section
10(c).

 

(d)          Restriction on Fundamental Changes. Without the prior written
consent of Lender, which may be given or withheld in Lender’s sole discretion,
Borrower will not: (i) engage in any business activities or operations
substantially different from or unrelated to those in which it was engaged on
the Effective Date, (ii) merge into or consolidate with any Person or dissolve,
terminate, liquidate or wind-up (or suffer any liquidation or dissolution) in
whole or in part, or transfer or otherwise dispose of all its assets or change
its legal structure, (iii) acquire, by purchase or otherwise, all or
substantially all of the business or property of, or stock or partnership
interest in, or other evidence of beneficial ownership of any Person,
(iv) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
principal or Affiliate of Borrower or any other Person, (v) make any loans or
advances to any third party, including any principal or Affiliate of Borrower
(vi) fail to maintain its records, books of account and bank accounts separate
and apart from those of the Affiliates of Borrower and any other Person or
entity, (vii) change the management of Borrower from Mehrdad Moayedi, or (viii)
modify or amend the Organizational Agreements of Borrower or any
Borrower-Related Party.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas21 

 

 

(e)          Notice of Certain Events.   Borrower shall promptly notify Lender
in writing of (i) the occurrence of any event or series of events causing, or
that could be expected to cause or has caused, a material adverse effect on the
operations or financial condition of Borrower, any Borrower-Related Party or the
Collateral, (ii) the occurrence of any Event of Default, (iii) any default by
Borrower or the acceleration of the maturity of any Indebtedness owed by
Borrower or any Borrower-Related Party under any loan agreement, indenture,
mortgage, promissory note, contract or instrument to which Borrower or any
Borrower-Related Party is a party or by which any material asset or property of
Borrower or any Borrower-Related Party is bound, (iv) any litigation instituted
against Borrower or the Collateral, or any claim made by any Person against or
affecting the Collateral, (v) notices of violation received from any
Governmental Authority that may adversely affect the Collateral, (vi) any audits
of any federal or state tax returns of Borrower or any Borrower-Related party
and the results of any such audit, (vii) any condemnation or similar proceedings
with respect to the Property, (viii) any Lien affecting the Property other than
the Liens in favor of Lender and Permitted Exceptions, (ix) any other matters
which could reasonably be expected to adversely affect Borrower’s ability to
perform its obligations under this Agreement, and (x) any termination of, or any
default under, or any receipt of notice of termination or default, under any Lot
Sale Contract or Reimbursement Contract. Borrower shall notify Lender in writing
at least thirty (30) days prior to the date that it or any Borrower-Related
Party changes its or his name, address, principal place of business, or the
place that it maintains its or his books and records.

 

(f)          Financial Statements; Tax Returns.   Borrower shall deliver or
cause to be delivered to Lender, the following:

 

(i)          within sixty (60) days after the end of each fiscal quarter, the
unaudited financial statements of Borrower, prepared in accordance with Good
Accounting Practice, and combined or consolidated as appropriate, including all
notes related thereto;

 

(ii)         within one hundred twenty (120) days after the end of each fiscal
year, the unaudited financial statements of Borrower, prepared in accordance
with Good Accounting Practice, and combined or consolidated as appropriate,
including all notes related thereto;

 

(iii)        copies of all federal and state tax returns prepared with respect
to Borrower within ten (10) days of such documents being filed with the Internal
Revenue Service or applicable state authority, along with an audit thereof upon
request of Lender; and

 

(iv)        such other information relating to the financial condition and
affairs of Borrower, and the Collateral as Lender may from time to time request.

 

All financial statements shall be accompanied by duly executed Financial
Statement Certifications.

 

(g)          Taxes.   Borrower shall pay or cause to be paid all federal, state
and local taxes levied against it and its assets and the Collateral as they
become due and payable and before the same become delinquent. Borrower shall
furnish to Lender evidence that all such taxes are paid within ten (10) days
following the date of payment. Notwithstanding the foregoing, Borrower shall
have the right to pay such tax under protest or to otherwise contest any such
tax or assessment, but only if (i) such contest has the effect of preventing the
collection of such taxes so contested and also of preventing the sale or
forfeiture of any property subject thereto, (ii) they have notified Lender of
the intent to contest such taxes, and (iii) adequate reserves for the liability
associated with such tax have been established in accordance with Good
Accounting Practice.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas22 

 

 

(h)          Liens.   Borrower and each Borrower-Related Party shall not create,
incur, assume, permit or suffer to exist any Lien on or against the Collateral
except Liens expressly permitted by the Loan Documents.

 

(i)          Operation of Business; Licenses and Permits.   Borrower and each
Borrower-Related Party shall operate its business, manage and maintain the
Property in compliance with all applicable federal, state and local laws, rules,
regulations, and ordinances. Borrower and each Borrower-Related Party shall
maintain or engage sufficient qualified personnel for the operations of its
business. Borrower and each Borrower-Related Party shall maintain its existence
and good standing in each state where it operates or does any business, except
in any jurisdictions where the failure to maintain such existence and good
standing would not have a material adverse effect individually or in the
aggregate, on its financial condition or operations. Borrower and each
Borrower-Related Party shall obtain, maintain and keep current, all consents,
licenses, permits, authorizations, permissions and certificates which may be
required or imposed by any Governmental Authority or which are required by
applicable federal, state or local laws, regulations and ordinances, including,
without limitation, those required to manage and maintain the Property.

 

(j)          No Defaults.   Borrower will not permit any “default” or “event of
default” to occur under any documents evidencing any Indebtedness if the same
may have a material adverse effect on Borrower, the Mortgaged Property, or
Borrower’s ability to repay the Loan.

 

(k)          Borrower and Property Documents.   In addition to the information
otherwise required to be provided to Lender pursuant to the Loan Documents,
Borrower shall, within five (5) days following Lender’s request, furnish to
Lender, the following documents:

 

(i)          all documents, certificates, agreements, contracts and other
materials required by or designated in the Advance Conditions, including,
without limitation, all amendments, modifications, and supplements thereto, and
all new and additional documents, certificates, and agreements, contracts and
other materials relating thereto;

 

(ii)         all capital expenditure and expense reports, invoices and
documentation of expenses and capital expenditures, bank account information and
records, and other material financial and operational information related to the
Collateral, including, without limitation, an itemized breakdown of all costs
and expenses, and all contracts evidencing such costs and expenses;

 

(iii)        minutes of the meetings and all written consents of the general
partner, managers, members, board or other governing authority of Borrower
relating in any respect to the Collateral including, without limitation, the
Property;

 

(iv)        promissory notes, loan documents, contracts and agreements
evidencing Indebtedness of Borrower and the Borrower-Related Parties and all
amendments, modifications and supplements thereto;

 

(v)         any new documents or information, and any updates, supplements, or
replacements for any documents or information, required to be delivered to
Lender pursuant to the Loan Documents;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas23 

 

 

(vi)        all Reimbursement Contracts and each amendment, modification and
supplement thereto (provided, that by this reference, Lender shall not be deemed
to have approved any Reimbursement Contract or such amendment, modification or
supplement);

 

(vii)       all Lot Sale Contracts and each amendment, modification and
supplement thereto (provided, that by this reference, Lender shall not be deemed
to have approved any such Lot Sale Contract or amendment, modification or
supplement);

 

(viii)      other contracts and agreements relating to the Property, its
maintenance, development, construction, and management and each amendment,
modification and supplement thereto (provided, that by this reference, Lender
shall not be deemed to have approved any such contract or agreement, or
amendment, modification or supplement); and

 

(ix)         all other information with respect to Borrower, each
Borrower-Related Party or the Collateral that Lender may reasonably request from
time to time.

 

(l)          Transactions with Affiliates.   Borrower shall not enter into or be
a party to any agreement or transaction with any Affiliate except in the
ordinary course of and pursuant to the reasonable requirements of Borrower’s
business and upon fair and reasonable terms that are no less favorable to
Borrower than it would obtain in a comparable arms-length transaction with a
Person not an Affiliate of Borrower, and on terms consistent with the business
relationship of Borrower and such Affiliate prior to the Effective Date, and
fully disclosed to Lender.

 

(m)          Audit; Inspections.   Borrower and each Borrower-Related Party
shall permit Lender and its employees, representatives, auditors, inspectors,
collateral verification agents, attorneys, accountants and agents (collectively,
the “Lender Representatives”), at any time and from time to time, at Borrower’s
expense, to (i) audit all books and records related to Borrower, each
Borrower-Related Party and the Collateral, (ii) visit and inspect the offices of
Borrower and each Borrower-Related party and to inspect and make copies of all
books and records, and to copy and record any information the Lender
Representatives obtain, and (iii) visit and inspect the Property. Borrower and
each Borrower-Related Party agree to cooperate fully with Lender in connection
with such audits and inspections.

 

(n)          Agreements related to the Property.   Without the prior written
consent of Lender, which may be given or withheld in Lender’s sole discretion,
neither Borrower nor any Borrower-Related Party shall enter into, amend, modify
or terminate any agreement related to the Collateral that reasonably would be
expected to hinder, delay or impair the timely payment of the Debt or the
performance by Borrower or any Borrower-Related party of any obligations under
the Loan Documents, or that could have a material adverse effect on the value of
the Collateral or Lender’s Liens against the Collateral.

 

(o)          General Liability Insurance.   Borrower shall at all times maintain
or cause to be maintained general liability insurance with coverage amounts that
are normal and customary for similarly-situated entities engaged in similar
businesses. Each such policy shall provide that Lender be given at least thirty
(30) days written notice as a condition precedent to any cancellation thereof or
material change therein. Borrower shall obtain an endorsement to each such
policy naming Lender as an additional insured to each such policy, and provide
Lender annually with the insurance certificate, evidencing such coverage, the
endorsement of each such policy to Lender, and evidence of payment of the
premium for each such policy.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas24 

 

 

(p)          Notice of Casualty.   Borrower shall notify Lender promptly if any
part of the Mortgaged Property suffers material damage or destruction, and
Lender may, without liability, refuse to make further advances until Borrower
makes arrangements satisfactory to Lender for restoration or replacement of the
damaged or destroyed portion of the Mortgaged Property.

 

(q)          Communications.   Borrower and each Borrower-Related Party hereby
consents to and agrees that Lender and its representatives, employees, project
managers, and consultants may communicate with (verbally and in writing, in
person and via electronic communications), and exchange information among and
between, all contractors, subcontractors, engineers, design professionals and
all others who have performed or have contracted to provide work and/or services
for the Mortgaged Property or any portion thereof, together with their
respective principals, employees and agents. Borrower and each Borrower-Related
Party hereby releases and holds harmless, and agrees to indemnify, Lender, its
general partner and their respective partners, officers, directors,
shareholders, representatives, employees, and agents (each, a “Released Party”),
from and against any and all damages, claims, liabilities and expenses related
to, associated with or in respect of any such communications or exchanges of
information, whether or not they shall be caused in whole or in part by the
negligence of a Released Party, excluding Lender’s intentional misconduct or
gross negligence.

 

(r)          Reimbursement Contracts.   Except with respect to the Water
Reimbursement Contract, Borrower shall obtain Lender’s written consent prior to
entering into or permitting any Affiliate to enter into any Reimbursement
Contract, or prior to becoming an assignee of, or otherwise becoming entitled to
receive proceeds under, any such Reimbursement Contract. As a condition to
giving its prior written consent, which may be given or withheld in Lender’s
sole discretion, Borrower agrees that Lender may require, in its sole
discretion, that (i) the Reimbursement Contract and the proceeds therefrom or
related thereto be assigned to Lender pursuant to an Assignment of Contract
Rights or other assignment form satisfactory to Lender in form and substance and
filed of record, and/or (ii) the proceeds therefrom or related thereto be paid
to Lender, which shall be applied by Lender to reduce Borrower’s obligations
owed to Lender under this Agreement and the other Loan Documents, until all such
obligations have been paid in full. Notwithstanding anything else to the
contrary contained herein or in any other Loan Document, in no event shall any
Reimbursement Contract require or result in a subordination of Lender’s Lien
against the Collateral. Borrower agrees to, and agrees to cause its Affiliates
to, execute, enter into and deliver to Lender an Assignment of Contract Rights
or any additional agreements or assignments that Lender may request in order to
facilitate the obligations of Borrower under this Section. If despite an
assignment to Lender, Borrower receives any reimbursement or other proceeds
resulting from a Reimbursement Contract, then Borrower agrees to immediately pay
over to Lender the full amount of such proceeds, which shall be applied by
Lender to reduce Borrower’s obligations owed to Lender under this Agreement and
the other Loan Documents, until all such obligations have been paid in full.
Borrower shall not amend, modify, or supplement any Reimbursement Contract or
permit or consent to any such amendment, modification or supplement without
Lender’s prior written consent, which may be given or withheld in Lender’s sole
discretion.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas25 

 

 

(s)          Compliance with Lot Sale Contracts.   Borrower shall comply in all
respects with its obligations under each Lot Sale Contract and shall not take
any action or inaction that creates a Borrower default under any such Lot Sale
Contract. Borrower shall not terminate any Lot Sale Contract except in
accordance with its terms upon default thereunder by the Builder, in which case,
Borrower shall obtain the prior written consent of Lender, which may be given or
withheld in Lender’ s sole discretion, to terminate such Lot Sale Contract.
Borrower shall obtain the prior written consent of Lender, which may be given or
withheld in Lender’s sole discretion, before entering into any agreement that
amends, modifies or supplements any Lot Sale Contract. Lender shall not
unreasonably withhold or delay its consent to an amendment, modification or
supplement of any Lot Sale Contract if Borrower shall have consented to such
amendment, modification or supplement; provided, however, that Lender may
withhold its consent, as determined by Lender in its sole discretion, to any
amendment, modification or supplement to any Lot Sale Contract which (i)
decreases the purchase price payable for any Lots, (ii) delays the acquisition
of any Lot beyond the schedule or date(s) agreed in such Lot Sale Contract,
(iii) could reasonably be expected to delay or impair the ability of Borrower to
timely repay the Loan in accordance with the terms and conditions or the Loan
Documents, (iv) violates any of the Loan Documents, or (v) in Lender’s opinion,
materially and adversely affects Lender’s security for the Loan or the rights
and benefits of Borrower under such Lot Sale Contract.

 

(t)          Additional Covenants for Lot Sale Contracts.   Except with respect
to the Cheldan Lot Sale Contract, the Dunhill Lot Sale Contract, the First Texas
Lot Sale Contract and the Grand Homes Lot Sale Contract, Borrower shall obtain
Lender’s prior written consent, which may be given or withheld in Lender’s sole
discretion, before entering into any Lot Sale Contract. Each Lot Purchaser must
be either (i) an Approved Builder or (ii) another Person approved by Lender in
its sole discretion. For each Lot Sale Contract, the purchase price of the Lots,
the timing of the take down schedule, if any, the other terms and conditions of
each Lot Sale Contract relating to the purchase price and timing of payment for
the Lots must be satisfactory to Lender in its sole discretion. Concurrently
with entering into any Lot Sale Contract and as a condition to Lender approving
any Lot Sale Contract, Borrower shall execute and deliver to Lender, and shall
cause the Lot Purchaser under the Lot Sale Contract, together with any title
company or other escrow agent holding earnest money (in the form of cash, a
letter of credit or otherwise) to execute and deliver to Lender, all of the
following: (i) an Assignment of Lot Sale Contract, (ii) if required by Lender, a
consent to the Assignment of Lot Sale Contract executed by the Lot Purchaser,
and (iii) and, in the event that Earnest Money is delivered or deposited in
support of the Lot Sale Contract, if required by Lender, an Earnest Money
Assignment. Borrower further agrees to enter into such amendments, modification
or supplements to the Loan Documents in the form provided by Lender and to make
such representations, warranties, covenants, that Lender deems necessary or
desirable in connection with each such Lot Sale Contract.

 

(u)          Certain Approvals, Deliveries and Property Covenants.

 

(i)          Approved Budget.   The Approved Budget is attached hereto as
Exhibit “F”. All Improvements to the Property shall be constructed in accordance
with the Approved Budget. Borrower shall not construct any Improvements on the
Property, enter into any Construction Contract, or order any supplies or
materials, until Borrower as received notice that Lender has consented to the
Approved Budget. Borrower and the Borrower-Related Parties shall not make,
consent to, approve, adopt or vote in favor of any modification, amendment,
supplement, or other change to the Approved Budget (except for changes in line
items that do not increase the overall budget amount) without Lender’s prior
written consent, which may be given or withheld in Lender’s sole discretion.
Borrower and the Borrower-Related Parties shall construct the Improvements and
manage the Property in strict accordance with the Approved Budget.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas26 

 

 

(ii)         Pro Forma. The Pro Forma is attached as Exhibit “C”.   Borrower and
the Borrower-Related Parties shall not make, consent to, approve, adopt or vote
in favor of any modification, amendment, supplement, or other change to the Pro
Forma without Lender’s prior written consent, which may be given or withheld in
Lender’s sole discretion. Borrower shall cause aggregate Lot sales to occur at
least by the dates forth for Lot sales in the Pro Forma.

 

(iii)        Lot Sales Report.   Within ten (10) days after the end of each
month, Borrower shall deliver to Lender, a sales report setting forth the
current sales status of all Lots, including pending and anticipated Lot sales,
and naming the Approved Builder or other purchaser thereof.

 

(iv)       Development Plan.   Borrower shall not construct any Improvements on
the Property, enter into any Construction Contract, or order any supplies or
materials, until Borrower as received notice that Lender has consented to the
Development Plan. Borrower and the Borrower-Related Parties shall not make,
consent to, approve, adopt or vote in favor of any modification, amendment,
supplement, or other change to the Development Plan without Lender’s prior
written consent, which may be given or withheld in Lender’s sole discretion.
Borrower and the Borrower-Related Parties shall construct the Improvements and
develop the Property in strict accordance with the Development Plan and shall
not permit any changes to the Property to occur, other than in accordance with
the Development Plan.

 

(v)        Plans and Specifications.  Borrower shall not construct any
Improvements on the Property, enter into any Construction Contract, or order any
supplies or materials, until Borrower as received notice that Lender has
consented to the Plans and Specifications. Borrower and the Borrower-Related
Parties shall not make, consent to, approve, adopt or vote in favor of any
modification, amendment, supplement, or other change to the Plans and
Specifications without Lender’s prior written consent, which may be given or
withheld in Lender’s sole discretion. Borrower and the Borrower-Related Parties
shall construct the Improvements and develop the Property in strict accordance
with the Plans and Specifications.

 

(vi)       Limitation on Transfer of Amenities.   Borrower will not sell, lease,
transfer or otherwise dispose of the existing or future common amenities, except
to the property owners association created for the benefit of the owners of the
Lots and upon compliance with the applicable provisions of the Deed of Trust.

 

(vii)      Lot Sales.   Borrower will not sell or lease, or offer to sell or
lease, any portion of the Property unless such sale or lease transaction is
exempt from the requirements of the Interstate Land Sales Full Disclosure Act or
Borrower complies with all of the provisions thereof with respect to “Statements
of Record” (as defined therein) and “Property Reports” (as defined therein).

 

(viii)     Utilities.   Borrower shall secure utility services, including,
without limitation, water and sewer taps for the Lots and shall not permit any
right to obtain utility services, including, without limitation, water and sewer
taps, to expire.

 

(v)         Lease.   Borrower shall obtain Lender’s prior written consent, which
may be given or withheld in Lender’s sole discretion, before entering into any
lease for the Property or any portion thereof (the “Lease”). Borrower further
agrees to amend, modify or supplement the Loan Documents to incorporate such
representations, warranties, covenants, agreements and Events of Default and
other terms and conditions that Lender deems reasonably necessary in connection
with such Lease.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas27 

 

 

(w)          Compliance with Reimbursement Contracts.   Borrower shall comply in
all respects with its obligations under all Reimbursement Contracts and shall
not take any action or inaction that creates a default under the Reimbursement
Contracts.

 

(x)          Sales of Assets.  Borrower will not sell, lease, transfer or
otherwise dispose of the Collateral, except as permitted by the Loan Documents.

 

(y)          Certain Construction Matters.

 

(i)          The Construction Contract.  Borrower shall not become a party to
any Construction Contract, or other contract for the performance of any work on
the Property or for the supplying of any labor, materials, or services for the
development of any part of the Property ,except upon such terms and with such
parties as shall be approved in advance in writing by Lender. Borrower shall
cause each Contractor to execute a Contractor’s Consent, satisfactory to Lender
in form and substance, and shall contain a provision subordinating the
Contractor’s and all subcontractor's Liens to the Lien of the Deed of Trust. No
approval by Lender of any Construction Contract or change order shall impose
upon Lender any responsibility for the adequacy, form, or content of such
Construction Contract or any change orders.

 

(ii)         Affidavit of Commencement.   If requested by Lender, within thirty
(30) days after the date of commencement of construction of the Improvements,
Borrower shall execute and record in the appropriate records of Denton County,
Texas, an affidavit of commencement in proper form and in accordance with Texas
Property Code Section 53.124, setting forth the date work actually commenced on
the Improvements.

 

(iii)        Availability of Utilities.   All utility services necessary for the
occupancy and proper operation of the Improvements for their intended purpose,
will be obtained by Borrower and accounted for in the Development Plan and the
Approved Budget, including water supply, storm and sanitary sewer facilities,
gas, electricity and telephone facilities, and Borrower will supply evidence
thereof satisfactory to Lender.

 

(iv)        Construction of the Improvements.  Once development of the Property
has commenced, the construction of the Improvements shall be pursued with due
diligence and continuity, in a good and workmanlike manner, and in accordance
with sound building and engineering practices, all applicable governmental
requirements, and the Development Plan. Borrower shall not permit cessation of
work for a period in excess of thirty (30) days during any period of time during
which development on the Property is scheduled to be performed without the prior
written consent of Lender, which may be given or withheld in Lender’s sole
discretion, except for delays due to strikes, riots, acts of God, war,
unavailability of labor or materials, governmental laws, regulations or
restrictions and Borrower shall promptly notify Lender of any such delays;
provided, however, that in no event shall work cease for a period in excess of
sixty (60) days regardless of the cause. Borrower shall cause all materials
supplied for, or intended to be utilized in, the development of any part of the
Property, but not affixed to or incorporated into the Property, to be stored on
the Property or at such other location as may be approved by Lender in writing,
with adequate safeguards, as required by Lender, to prevent loss, theft, damage,
or commingling with other materials or projects.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas28 

 

 

(v)        Correction of Defects.  Unless approved in writing by Lender,
Borrower shall correct or cause to be corrected (i) any material defect in any
part of the Improvements, (ii) any material departure in the development of any
part of the Property from the Development Plan and governmental requirements, or
(iii) any encroachment by any structure located on the Property upon any
building line, easement, property line, or restricted area.

 

(z)          Consultants. Borrower agrees that Lender may engage one or more
consultants and whenever consent or approval by Lender is required under this
Agreement, the consent or approval may be conditioned upon consent or approval
by such consultants. All reasonable costs of the consultants shall be borne by
Borrower. Borrower shall cooperate with the consultants and will use
commercially reasonable efforts to cause the design professionals, engineers,
developers, contractors, project engineers and the employees of each of them to
cooperate with the consultants and, upon request, will furnish the consultants
whatever they may consider reasonably necessary or useful in connection with the
performance of their duties. Borrower acknowledge and agree that the duties of
the consultants run solely to Lender and that the consultants shall have no
obligations or responsibilities whatsoever to Borrower or to any other Person.

 

(aa)         Additional Frisco Hills Collateral.   Borrower and each
Borrower-Related Party hereby agree and covenant that they will not, and will
not permit any Affiliate to, create, incur, assume or suffer to exist any Lien
on any assets or property (real, personal or mixed, including without
limitation, all land, Finished Lots and Reimbursement Contracts, and the
proceeds therefrom) located in any portion of the subdivision located in Denton
County, Texas commonly known as “Frisco Hills” that is owned by Borrower, any
Borrower-Related Party, or any Affiliate, now owned or hereafter acquired (the
“Additional Frisco Hills Collateral”), except: (i) Liens created in favor of
Lender pursuant to the Loan Documents; and (ii) current or future Liens
encumbering the Additional Frisco Hills Collateral otherwise approved by Lender
in its sole discretion. If at any time during the term of this Loan, any such
Additional Frisco Hills Collateral no longer has any Liens encumbering such
Collateral, Borrower and each Borrower-Relative Party shall notify Lender within
ten (10) days thereof, and Borrower and each Borrower-Related Party shall grant,
or cause such Affiliate to grant, to Lender a first priority Lien on such
Additional Frisco Hills Collateral and to execute a deed of trust and all such
documents, instruments, agreements, assignments and certificates relating
thereto or in evidence of Lender’s Lien on the Additional Frisco Hills
Collateral and to pay all of Lender’s and the Title Company’s reasonable costs
and expenses associated therewith.

 

(bb)        Valencia Project.   Borrower and each Borrower-Related Party hereby
agree and covenant that they will not, and will not permit any Affiliate to,
create, incur, assume or suffer to exist and Lien on any assets or property
(real, personal or mixed, including without limitation, all land, Finished Lots
and Reimbursement Contracts, and the proceeds therefrom) located in any portion
of the subdivision located in Denton County, Texas commonly known as “Valencia
on the Lake” that is owned by Valencia, any Borrower-Related Party, or
Affiliate, now owned or hereafter acquired (the “Valencia Collateral”), except:
(a) Liens created in favor of Orix Public Finance (“ORIX”) to secure development
financing on Phases 1 and 2 of the Valencia Project, and (ii) current or future
Liens encumbering the Valencia Collateral otherwise approved by Lender in its
sole discretion. If at any time during the term of this Loan, Borrower requests
financing to be secured by Valencia Collateral, then, Borrower and each
Borrower-Relative Party shall notify Lender, and as a condition of Lender
providing such financing for the benefit of Valencia, Borrower shall cause
Valencia to grant Lender a subordinate Lien (subject to ORIX and any other Lien
approved by Lender in its sole discretion) on such Valencia Collateral and to
execute a deed of trust and all such other documents, instruments, agreements,
assignments and certificates relating thereto or in evidence of Lender’s Lien on
the Valencia Collateral and to pay all of Lender’s and the Title Company’s
reasonable costs and expenses associated therewith.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas29 

 

 

11.          Assignments

 

(a)          Assignment of Contracts. As additional security for the payment of
the Debt and the payment and performance of the obligations, covenants and
agreements under the Loan Documents, Borrower and each Borrower-Related Party
hereby transfers and assigns to Lender for the benefit of Lender all rights and
interest, but not its obligations, in, under and to all contracts, subcontracts
and agreements, written or oral, between Borrower and any other party, and
between parties other than Borrower, in any way relating to (i) the management,
maintenance, administration, and marketing of the Property (collectively, the
“Management Contracts”), (ii) the development of the Mortgaged Property and/or
the construction of Improvements on the Mortgaged Property, or the supplying of
material (specially fabricated or otherwise), labor, supplies, or other services
therefor (collectively, the “Construction Contracts”), and (iii) the Mortgaged
Property in any other regard (the “Other Contracts”, and collectively with the
Management Contracts and the Construction Contracts, the “Contracts”) upon the
following terms and conditions:

 

(A)       Borrower and each Borrower-Related Party represents and warrants to
Lender that the copy of each Contract that Borrower has furnished or will
furnish to Lender is or will be a true and complete copy thereof, including all
amendments thereto, if any, and that Borrower’s interest therein is not subject
to any claim, setoff or encumbrance;

 

(ii)         Neither this assignment nor any action by Lender shall constitute
an assumption by Lender of any obligations under any Contract, and Borrower
shall continue to be liable for all obligations of Borrower thereunder; and
Borrower hereby agrees to perform all of its obligations under each Contract.
Borrower and each Borrower-Related Party hereby agrees to indemnify and hold
Lender harmless against and from any loss, cost, liability or expense
(including, but not limited to, consultants’ fees and expenses and attorneys’
fees and expenses) incurred in connection with Borrower’s failure to perform any
such Contract or any action taken by Lender, except for matters arising as a
result of the gross negligence or willful misconduct by Lender;

 

(iii)        Upon the occurrence of an Event of Default, and during the
continuance thereof, Lender shall have the right at any time (but shall have no
obligation) to take in its name or in the name of Borrower such action as Lender
may at any time determine to be necessary or advisable to cure any default under
any Contract or to protect the rights of Borrower or Lender thereunder. Lender
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid, and Borrower and each Borrower-Related Party
agrees to indemnify and hold Lender harmless against and from any loss, cost,
liability or expense (including but not limited to reasonable attorneys’ fees)
incurred in connection with any such action, except for matters arising as a
result of the gross negligence or willful misconduct of Lender;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas30 

 

 

(iv)       Borrower hereby irrevocably constitutes and appoints Lender as
Borrower’s attorney-in-fact, in Borrower’s or Lender’s name, to enforce all
rights of such Borrower under each Contract; provided, however, that Lender
agrees not to exercise such appointment until the occurrence of an Event of
Default, and during the continuance thereof. Such appointment is coupled with an
interest and is therefore irrevocable;

 

(v)        Prior to the occurrence of an Event of Default, Borrower shall have
the right to exercise its rights as owner under each Contract; provided, that
Borrower shall not cancel or amend any Contract or do or suffer to be done any
act which would impair the security constituted by this assignment without the
prior written consent of Lender, which may be given or withheld in Lender’s sole
discretion; and

 

(vi)       This assignment shall inure to the benefit of Lender and its
successors and assigns, any purchaser upon foreclosure of the Liens against any
Property, any receiver in possession of any Property or any portion thereof and
any entity affiliated with Lender which assumes Lender’s rights and obligations
under this Agreement.

 

(b)          Without limitation, the foregoing indemnities contained in this
Section 11 shall apply to Lender with respect to matters which in whole or in
part are caused by or arise out of, or are claimed to be caused by or arise out
of, the negligence (whether sole, comparative or contributory) or strict
liability of Lender. However, such indemnities shall not apply to Lender to the
extent that the subject of the indemnification is caused by or arises out of the
gross negligence or willful misconduct of Lender.

 

12.          Default.

 

(a)          For purposes of this Agreement, the following events shall
constitute an “Event of Default”:

 

(i)          except for Accrued Interest Payments due during any period when
Accrued Interest Payments are made by Lender pursuant to Section 5(b), the
failure of Borrower to make any payment required by this Agreement in full on or
before the date such payment is due (or declared due pursuant to the terms of
this Agreement), whether on or prior to the Maturity Date; or

 

(ii)         any financial statement, representation, warranty, or certificate
made or furnished by or with respect to Borrower or any Borrower-Related Party
contained in this Agreement or any other Loan Document or made in connection
herewith or therewith, shall be materially false, incorrect, or incomplete when
made; or

 

(iii)        Borrower or any Borrower-Related Party shall fail to perform or
observe any covenant or agreement contained in this Agreement or any other Loan
Document that is not separately listed in this Section 12(a) as an Event of
Default, and the same remains unremedied for ten (10) days thereafter; or

 

(iv)        any “event of default” or “default” occurs under any Loan Document
other than this Agreement that is not separately listed in this Section 12(a),
and the same remains unremedied for ten (10) days thereafter; or

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas31 

 

 

(v)         the entry of a decree or order for relief by a court having
jurisdiction in respect of Borrower or any Borrower-Related Party in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, which is not vacated or dismissed within thirty (30) days, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or other similar official) of Borrower or any Borrower-Related Party for any
substantial part of their respective properties or the Property, or ordering the
winding up or liquidation of such person’s affairs; or

 

(vi)        the commencement by Borrower or any Borrower-Related Party of a
voluntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency or other similar law, or the consent by it to the appointment to or
taking possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of Borrower or any Borrower-Related
Party for any substantial part of their respective properties or the Property,
or the making by Borrower or any Borrower-Related Party of any assignment for
the benefit of creditors, or the admission by Borrower or any Borrower-Related
Party in writing of its inability to pay its debts generally as they become due;
or

 

(vii)       the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of the assets of Borrower or any Borrower-Related Party or the
Collateral in a proceeding brought against or initiated by Borrower or any
Borrower-Related Party or the Collateral; or

 

(viii)      if Borrower or any Borrower-Related Party that is an entity is
liquidated or dissolved or winds up their affairs, or the sale or liquidation of
all or substantially all of the assets of Borrower or any Borrower-Related Party
that is an entity; or

 

(ix)        any Disposition of any Collateral occurs (except as expressly
permitted by the Loan Documents) without the prior written consent of Lender,
which may be given or withheld in Lender’s sole discretion; or

 

(x)          any “default” or “event of default” not cured within the grace
period, if any, for such default or event of default (the terms “default” and
“event of default” have the meaning given to such terms in the agreements and
documents described below), shall occur under (A) any credit agreement, loan
agreement, promissory note or other document evidencing Indebtedness for
borrowed money to which Borrower or any Borrower-Related Party is a party as a
borrower, debtor, guarantor or other obligor, or (B) any security agreement,
pledge agreement, guaranty, deed of trust, or other agreement providing guaranty
of or security or collateral for Indebtedness, executed by Borrower or any
Borrower-Related Party, or

 

(xi)        the death or disability of the Principal Officer; or

 

(xii)       any Loan Document ceases to be valid and binding for any reason or
Borrower or any Borrower-Related Party asserts so; or

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas32 

 

 

(xiii)      Borrower or any Borrower-Related Party suffers the entry against it
of a final judgment for the payment of money in excess of $50,000 which is not
covered by insurance which is not paid in full within ten (10) days thereafter;
or

 

(xiv)      Borrower or any Borrower-Related Party or any of their Affiliates
suffers a writ or warrant of attachment or any similar process to be issued by
any tribunal against all or any substantial part of its properties, assets or
the Collateral including, without limitation, the Earnest Money, or the
Property, and such writ or warrant of attachment or any similar process is not
stayed or released within thirty (30) days after the entry or levy thereof or
after any stay is vacated or set aside; or

 

(xv)       in Lender’s opinion, the prospect for payment or the prospect for
performance with respect to this Agreement or any other agreement that Borrower
or any Borrower-Related Party may have with Lender is impaired, including any
impairment caused by a material adverse change in the financial condition or
business of Borrower or any Borrower-Related Party, and Lender so notifies
Borrower in writing; or

 

(xvi)      Borrower or any Borrower-Related Party fails to comply with any
covenant or agreement in any of Sections 10(b), (c), (d), (h), (j), (m), (n),
(r), (s), (t), (w), (x), or (aa) in any respect.

 

(b)          Upon the occurrence of an Event of Default described in subsection
(a)(v), (vi) or (vii) above, all obligations under the Note, this Agreement and
the other Loan Documents shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Borrower-Related Party and any and
all sureties, guarantors and endorsers of the Note. During the continuance of
any other Event of Default, then and in every such case Lender may do any or all
of the following: (i) declare the principal of the Note together with all
accrued and unpaid interest on the unpaid principal balance, and Loan Expenses
and other amounts due to Lender under this Agreement or the other Loan
Documents, to be due and payable immediately, and the same shall become and be
due and payable, without notices, demands for payment, presentations for
payment, notices of payment default, notices of intention to accelerate
maturity, protest and notice of protest, and any other notices of any kind, all
of which are expressly waived by Borrower and each Borrower-Related Party any
and all sureties, guarantors and endorsers of the Note, and/or (ii) exercise any
or all of its rights under all or any of the Loan Documents, and/or (iii) refuse
to advance any funds hereunder, including, without limitation, any Interest
Reserve, and/or (iv) refuse to release any part of the Collateral for an amount
less than the entire amount of the Debt, even if Lender had previously agreed to
do so, and/or (v) exercise any or all other rights and remedies available to
Lender at law and at equity, including, without limitation, such rights existing
under the Uniform Commercial Code. No delay on the part of Lender in exercising
any power under this Agreement shall operate as a waiver of such power or right
nor shall any single or partial exercise of any power or right preclude further
exercise of that power or right.

 

(c)          If the Note is placed in the hands of an attorney for collection
after an Event of Default or failure to pay under the Note, or if all or any
part of the Debt represented hereby is proved, established or collected in any
court or in any bankruptcy, receivership, debtor relief, probate or other court
proceedings, Borrower and each Borrower-Related Party and all endorsers,
sureties and guarantors of the Note, jointly and severally, agree to pay
reasonable attorneys' fees and collection costs to Lender in addition to the
principal and interest payable under the Note.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas33 

 

 

13.           Usury Laws. Notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document:

 

(a)          It is expressly stipulated and agreed to be the intent of Borrower
and each Borrower-Related Party and Lender at all times to comply strictly with
the applicable Texas law governing the maximum rate or amount of interest
payable on the Debt, or applicable United States federal law to the extent that
such law permits Lender to contract for, charge, take, reserve or receive a
greater amount of interest than under Texas law. If the applicable law is ever
judicially interpreted so as to render usurious any amount contracted for,
charged, taken, reserved or received in respect of the Debt, including by reason
of the acceleration of the maturity or the prepayment thereof, then it is the
express intent of Borrower and each Borrower-Related Party and Lender that all
amounts charged in excess of the Highest Lawful Rate shall be automatically
canceled, ab initio, and all amounts in excess of the Highest Lawful Rate
theretofore collected by Lender shall be credited on the principal balance of
the Debt (or, if the Debt has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Note and the other Loan Documents shall
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable laws, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if the Note has been paid in full before the end of the
stated term hereof, then Borrower and each Borrower-Related Party and Lender
agree that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Highest Lawful Rate, either credit such excess interest against the Debt then
owing by Borrower to Lender and/or refund such excess interest to Borrower.
Borrower and each Borrower-Related Party hereby agrees that as a condition
precedent to any claim seeking usury penalties against Lender, Borrower will
provide written notice to Lender, advising Lender in reasonable detail of the
nature and amount of the violation, and Lender shall have sixty (60) days after
receipt of such notice in which to correct such usury violation, if any, by
either refunding such excess interest to Borrower or crediting such excess
interest against the Debt then owing by Borrower to Lender. All sums contracted
for, charged, taken, reserved or received by Lender for the use, forbearance or
detention of the Debt shall, to the extent permitted by applicable law, be
amortized, prorated, allocated or spread, using the actuarial method, throughout
the stated term of the Note (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Debt does not exceed the Highest Lawful Rate from time to time in effect
and applicable to the Debt for so long as the Debt is outstanding. In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
the Note or any other part of the Debt. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration. The terms and provisions of this paragraph shall control and
supersede every other term, covenant or provision contained herein, in any of
the other Loan Documents or in any other document or instrument pertaining to
the Debt.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas34 

 

 

(b)          To the extent that Lender is relying on Chapter 303 of the Texas
Finance Code to determine the Highest Lawful Rate payable on the Note or any
other part of the Debt, Lender will utilize the weekly ceiling from time to time
in effect as provided in such Chapter 303, as amended. To the extent United
States federal law permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Lender will rely on
United States federal law instead of such Chapter 303 for the purpose of
determining the Highest Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Highest Lawful Rate
under such Chapter 303 or under other applicable law by giving notice, if
required, to Borrower as provided by such applicable law now or hereafter in
effect.

 

14.           Indemnity; Release. Borrower and each Borrower-Related Party
jointly and severally agrees to indemnify Lender, upon demand, from and against
any and all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable, documented fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever, now existing (in this section,
collectively called “Liabilities and Costs”) to the extent actually imposed on,
incurred by, or asserted against Lender in its capacity as lender hereunder
growing out of, resulting from or in any other way associated with (a) this
Agreement and the other Loan Documents or any of the transactions and events
(including the enforcement or defense thereof) at any time associated therewith
or contemplated therein, (b) any claim that the Loan evidenced hereby is
contractually usurious, and (c) any use, handling, storage, transportation, or
disposal of hazardous or toxic materials on or about the Property.

 

The foregoing indemnifications shall apply whether or not such Liabilities and
Costs are in any way or to any extent owned in whole or in part under any claim
or theory of strict liability, or are caused in whole or in part by any
negligent act or omission of any kind by Lender;

 

provided only that Lender shall not be entitled under this section to receive
indemnification for that portion, if any, of any Liabilities and Costs which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment. If any Person (including Borrower and each
Borrower-Related Party) ever alleges such gross negligence or willful misconduct
by Lender, the indemnification provided for in this section shall nonetheless be
paid upon demand, subject to later adjustment or reimbursement, until such time
as a court of competent jurisdiction enters a final judgment as to the extent
and effect of the alleged gross negligence or willful misconduct. As used in
this section, the term “Lender” shall refer not only to the Person designated as
such in this Agreement but also to each partner, director, officer, attorney,
employee, representative and Affiliate of such Person.

 

For good and valuable consideration set forth herein, including the promises,
agreements, covenants, representations and obligations set forth in this
Agreement and the other Loan Documents, Borrower and each Borrower-Related Party
hereby releases and forever discharges, and covenants not to sue or file any
charges or claims against Lender for any and all existing or future claims,
demands and causes of action, in contract or in tort, at law or in equity, known
or unknown, pending or threatened, for all existing and future damages arising
out of or in any way associated with this Agreement and the other Loan Documents
and the Loan made pursuant hereto and thereto.

 

15.           No Presumption. Borrower and each Borrower-Related Party
represents and warrants to Lender that they have read and fully understand the
terms and provisions hereof, have had an opportunity to review this Agreement
and the other Loan Documents with legal counsel and have executed this Agreement
and the other Loan Documents based on their own judgment. If an ambiguity or
question of intent or interpretation arises, the Loan Documents will be
construed as if drafted jointly by Borrower and each Borrower-Related Party and
Lender and no presumption or burden of proof will arise favoring or disfavoring
any party because of authorship of any provision of the Loan Documents.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas35 

 

 

16.           Set-Off. Borrower hereby gives and confirms to Lender a right of
set-off of all moneys, securities and other property of Borrower (whether
special, general or limited) and the proceeds thereof, now or hereafter
delivered to remain with or in transit in any manner to Lender, its
correspondents or its agents from or for Borrower, whether for safekeeping,
custody, pledge, transmission, collection or otherwise or coming into possession
of Lender in any way, and also, of all other liabilities and obligations now or
hereafter owed by Borrower to Lender, contracted with or acquired by Lender,
whether joint, several, absolute, contingent, secured, unsecured, matured or
unmatured, hereby authorizing Lender at any time after an Event of Default has
occurred and is continuing, without prior notice, to apply such balances,
credits of claims or any part thereof, to such liabilities in such amounts as it
may select, whether contingent, unmatured or otherwise, and whether any
collateral security therefor is deemed adequate or not. The rights described
herein shall be in addition to any collateral security described in any separate
agreement executed by Borrower.

 

17.           No Third Party Beneficiaries. The benefits of this Agreement and
the Loan Documents will not inure to any third party. Notwithstanding anything
contained in the Loan Documents or any conduct or course of conduct by Borrower
or any Borrower-Related Party or Lender, before or after the date of this
Agreement, this Agreement will not be construed as creating any rights, claims,
or causes of action against Lender, or any of its officers, directors, agents or
employees, in favor of any contractor, subcontractor, supplier of labor or
materials, or any of their respective creditors, or any other person or entity
other than Borrower. Without limiting the generality of the foregoing, Advances
made to any Person other than Borrower (including, without limitation, any
contractor, subcontractor or supplier of labor or materials) will not be deemed
recognition by Lender of any third-party beneficiary status claimed by any such
person or entity.

 

18.           Cumulative Remedies. All rights and remedies that Lender is
afforded by reason of the Loan Documents are separate and cumulative with
respect to Borrower or any of them and otherwise and may be pursued separately,
successively, or concurrently, as Lender deems advisable. In addition, all such
rights and remedies are non-exclusive and shall in no way limit or prejudice
Lender’s ability to pursue any other legal or equitable rights or remedies that
may be available to Lender.

 

19.          Notice. Any notice, request or other communication required or
permitted to be given hereunder shall be given in writing by any of the
following methods: (i) registered or certified mail, (ii) facsimile, (iii)
delivered personally by courier service, or (iv) delivered by nationally
recognized overnight delivery service; in each case, addressed to the respective
parties as follows:

 

If to Borrower:FH 295, LLC

1800 Valley View Lane, Suite 300

Farmers Branch, Texas 75234

Facsimile No. (469) 892-7201

Attention: Mehrdad Moayedi

 



Loan Agreement – Frisco Hills 2A, Denton County, Texas36 

 

 

If to a

Borrower-Related Party:Mehrdad Moayedi

CTMGT, LLC

Centamtar Terras, L.L.C.

1800 Valley View Lane, Suite 300

Farmers Branch, Texas 75234

Facsimile No. (469) 892-7201

Attention: Mehrdad Moayedi

 

If to Lender:United Development Funding Income Fund V

1301 Municipal Way, Suite 200

Grapevine, Texas 76051

Facsimile No. (817) 835-0383

Attention: Ben Wissink and Melissa Youngblood

 

With a Copy to:

(which shall not constitute notice to)

 

Michael B. Franklin

Hallett & Perrin, P.C.

1445 Ross Avenue, Suite 2400

Dallas, Texas 75202

Facsimile No. (214) 922-4142

 

Each notice or other communication will be treated as effective and as having
been given and received (i) if sent by certified mail, or registered mail, three
(3) Business Days after deposit in a regularly maintained receptacle for deposit
of United States mail, (ii) if sent by facsimile, upon written or electronic
confirmation of facsimile transfer, (iii) if delivered by courier, upon written
or electronic confirmation of delivery from such service, or (iv) if sent by
nationally-recognized overnight delivery service, upon written or electronic
confirmation of delivery from such service. Borrower’s or any Borrower Related
party’s address for notice may be changed at any time and from time to time, but
only after thirty (30) days’ advance written notice to Lender and shall be the
most recent such address furnished in writing by them to Lender. Lender’s
address for notice may be changed at any time and from time to time, but only
after written notice to Borrower and shall be the most recent such address
furnished in writing by Lender to Borrower. Actual notice, however and from
whomever given or received, shall always be effective when received.

 

20.           Enforcement and Waiver by Lender. Lender shall have the right at
all times to enforce the provisions of this Agreement and the other Loan
Documents in strict accordance with their respective terms, notwithstanding any
conduct or custom on the part of Lender in refraining from so doing at any time
or times. The failure of Lender at any time or times to enforce its rights under
such provisions, strictly in accordance with the same, shall not be construed as
having created a custom or in any way or manner modified or waived the same.

  

21.           Choice of Law. Except to the extent that the validity or
perfection of security interests or remedies in respect of any particular
collateral is governed by the laws of a jurisdiction other than the state of
Texas, this Agreement and the other Loan Documents shall be construed in
accordance with and governed by the substantive laws of the state of Texas,
without regard to its conflict of laws provisions.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas37 

 

 

22.           Jurisdiction; Venue. Borrower irrevocably agrees that any legal
proceeding in respect of this Agreement and the other Loan Documents shall be
brought in the district courts of Tarrant County, Texas or the United States
District Court for the Northern District of Texas, Fort Worth Division (the
“Specified Courts”). Borrower hereby irrevocably submits to the nonexclusive
jurisdiction of the Specified Courts. Borrower hereby irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
that the laying of venue of any suit, action or proceeding brought in any such
Specified Court has been brought in an inconvenient forum. Borrower hereby
irrevocably agrees to a transfer of all such proceedings to the Specified
Courts. Nothing herein shall affect the right of Lender to commence legal
proceedings or otherwise proceed against Borrower in any jurisdiction or to
serve process in any manner permitted by applicable law.

 

23.           Counterparts. This Agreement and each other Loan Document may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one and the same
instrument.

 

24.           Severability. If any provision of this Agreement or any other Loan
Document shall be held invalid under any applicable laws, then all other terms
and provisions of this Agreement and the Loan Documents shall nevertheless
remain effective and shall be enforced to the fullest extent permitted by
applicable law.

 

25.           Amendments; Waivers. No amendment or waiver of any provision of
this Agreement nor consent to any departure herefrom, shall in any event be
effective unless the same shall be in writing and signed by Lender and the
affected party, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

  

26.           Binding Effect; Assignment. This Agreement and the other Loan
Documents shall be binding on Borrower and its successors and assigns,
including, without limitation, any receiver, trustee or debtor in possession of
or for Borrower, and shall inure to the benefit of Lender and its successors and
assigns. Borrower shall not be entitled to transfer or assign their obligations
under this Agreement and the other Loan Documents in whole or in part without
the prior written consent of Lender, which may be given or withheld in Lender’s
sole discretion. This Agreement and the other Loan Documents are freely
assignable and transferable by Lender without the consent of Borrower. Should
the status, composition, structure or name of Borrower change, this Agreement
and the other Loan Documents shall continue to be binding upon such Person and
also cover such Person under the new status composition, structure or name
according to the terms hereof and thereof.

 

27.           Time of the Essence. Time is of the essence in this Agreement and
the Loan Documents.

 

28.           Captions; Number or Gender of Words. The captions in this
Agreement are for the convenience of reference only and shall not limit or
otherwise affect any of the terms or provisions hereof. Except where the context
indicates otherwise, words in the singular number will include the plural and
words in the masculine gender will include the feminine and neutral, and vice
versa, when they should so apply.

 

29.           Further Assurances; Cooperation. Borrower and each
Borrower-Related Party will at any time and from time to time upon request of
the Lender take or cause to be taken any action, will execute, acknowledge,
deliver or record any further documents, opinions, mortgages, security
agreements, financing statements, amendments to the Loan Documents or other
instruments as Lender in its reasonable discretion deems necessary or
appropriate to carry out the purposes of the Loan Documents and to preserve,
protect and perfect the security interest intended to be created and preserved
in the Collateral.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas38 

 

 

30.           Joint and Several Liability. “Borrower” shall mean each
co-borrower hereunder, or any of them, if more than one. The obligations of said
Borrower hereunder if more than one, shall be joint and several. Suit may be
brought against said Borrower, jointly and severally, and against any one or
more of them, or less than all, without impairing the rights of Lender against
the others of said Borrower; and Lender may compromise with any one of said
Borrower for such sums or sum as it may see fit and release such of said
Borrower from all further liability to Lender for such Indebtedness without
impairing the right of Lender to demand and collect the balance of such
Indebtedness from others of said Borrower not so released.

 

31.           Lender Consent. Where any provision of this Loan Agreement or any
other Loan Document requires Lender’s consent, or requires Borrower to obtain
Lender’s consent, in each such case, Lender’s consent shall not be inferred from
any action or inaction of Lender, but instead must be evidenced by a written
agreement or consent executed by Lender.

 

32.           Waiver of Jury Trial, Punitive Damages, etc. Borrower and each
Borrower-Related Party hereby knowingly, voluntarily, intentionally and
irrevocably (a) waives, to the maximum extent not prohibited by law, any right
Borrower and each Borrower-Related Party may have to a trial by jury in respect
of any litigation based hereon, or directly or indirectly at any time arising
out of, under or in connection with this Agreement or the Loan Documents or any
transaction contemplated hereby or thereby or associated herewith or therewith,
(b) waives, to the maximum extent not prohibited by law, any right Borrower and
each Borrower-Related Party may have to claim or recover in any such litigation
any “Special Damages”, as defined below, (c) certifies that no party hereto nor
any representative of Lender or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers, and (d) acknowledges that
Lender has been induced to make the Loan to Borrower and to enter into the Loan
Documents with Borrower and each Borrower-Related Party by, among other things,
the waivers and certifications contained in this Section. As used in this
Section, the term “Special Damages” means and includes special, consequential,
exemplary or punitive damages (regardless of how named).

 

33.           Entire Agreement. This Agreement and the other Loan Documents
together constitute the entire agreement among the parties concerning the
subject matter hereof, and all prior discussions, agreements and statements,
whether oral or written, are merged into this Agreement and the other Loan
Documents. There are no unwritten oral agreements among the parties and this
Agreement and the other Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.

 

[The remainder of this page is left blank intentionally.]

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas39 

 

 

This Agreement has been executed on this the 29th day of September, 2015 by the
undersigned Borrower, to be effective for all purposes as of the Effective Date.

 

BORROWER:

 

FH 295, LLC,

a Texas limited liability company

 



By: Centamtar Terras, L.L.C. Its: Sole Manager

 

  By: CTMGT, LLC   Its: Sole Member and Manager

 

  /s/ Mehrdad Moayedi     Mehrdad Moayedi     Sole Member and Manager  



 

Loan Agreement – Frisco Hills 2A, Denton County, Texas40 

 

 

This Agreement has been executed on this the 29th day of September, 2015 by the
undersigned Borrower-Related Parties, to be effective for all purposes as of the
Effective Date.

 

BORROWER-RELATED PARTIES:       /s/ Mehrdad Moayedi   MEHRDAD MOAYEDI      
CTMGT, LLC, a Texas limited liability company       /s/ Mehrdad Moayedi  
Mehrdad Moayedi   Sole Member and Manager of CTMGT, LLC       CENTAMTAR TERRAS,
L.L.C., a Texas limited liability company

 

By: CTMGT, LLC Its: Sole Member and Manager of Centamtar Terras, L.L.C.

 

  /s/ Mehrdad Moayedi     Mehrdad Moayedi     Sole Member and Manager of CTMGT,
LLC  

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas41 

 

 

This Agreement has been executed on this the 29th day of September, 2015 by the
undersigned Lender, to be effective for all purposes as of the Effective Date.

 

LENDER:

 

UNITED DEVELOPMENT FUNDING INCOME FUND V,

a real estate investment trust organized under the laws of the State of Maryland

 

/s/ David A. Hanson   David. A. Hanson   Chief Operating Officer and Chief
Accounting Officer  

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas42 

 

 

EXHIBIT A

 

PROPERTY

 

Tract 1:

 

Lot 16, Block 1; Lots 12, 13, 14, Block 3; Lot 8 Block 4; Lot 1 Block 8; Lots 1
and 30, Block 9; Lots 1 and 4, Block 10, of FRISCO HILLS PHASE 1, an Addition to
Denton County, Texas, according to the Plat thereof recorded under Instrument
No. 2012-88, of the Plat Records of Denton County, Texas.

 

Tract 2:

 

Lot 13, Block 20, of FRISCO HILLS PHASE 4A, an Addition to Denton County, Texas,
according to the Plat thereof recorded under Instrument No. 2013-66, of the Plat
Records of Denton County, Texas.

 

Tract 3:

 

Lots 5, 6, AND 7, Block 15, of FRISCO HILLS PHASE 3A, an Addition to the Town of
Little Elm, E.T.J., Denton County, Texas, according to the map or plat thereof
recorded under Instrument No. 2013-65, of the Plat Records of Denton County,
Texas.

 

Tract 4: Proposed Frisco Hills, Phase 2A

 

BEING part of that certain tract of land located in the Taylor Hicks Survey,
Abstract No. 590 and the Santiago Guarrara Survey, Abstract No. 456, in Denton
County, Texas, and being part of that certain tract of land described as Tract 1
in deed to FH 295, LLC, recorded in Instrument No. 2010-99644, of the Real
Property Records of Denton County, Texas (RPRDCT), and being more particularly
described as follows;

 

COMMENCING at a 5/8 inch iron rod with cap marked "PETITT-RPLS 4087" found, said
iron rod being located on the west line of said Tract 1, and the east line of
that certain tract of land described in deed to Valencia on the Lake, L.P.,
recorded in Instrument No. 2007-8103 and Instrument No. 2007-41359, RPRDCT, from
which a 5/8 inch iron rod with cap marked "PETITT-RPLS 4087" found at the
southwest corner of a right-of-way dedication for Virginia (Rockhill) Parkway
bears North 00°17'59" East, a distance of 45.05 feet, said dedication according
to Final Plat recorded in Document No. 2009-100, of the Plat Records of Denton
County, Texas (PRDCT);

 

THENCE South 00°17'59"West, along the west line of said FH 295, LLC tract, a
distance of 1262.91 feet to the POINT OF BEGINNING;

 

THENCE over and across said FH 295, LLC tract the following courses and
distances to points for corner:

 

South 89°42'01" East, a distance of 125.00 feet;

South 00°17'59" West, a distance of 30.00 feet;

South 89°42'01" East, a distance of 50.00 feet;

North 00°17'59" East, a distance of 125.00 feet;

South 89°42'01" East, a distance of 378.73 feet;

South 89°42'10" East, a distance of 52.13 feet;

North 89°34'47" East, a distance of 54.12 feet;

North 88°18'03" East, a distance of 54.12 feet;

North 87°01'20" East, a distance of 54.12 feet;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas43 

 

 

North 85°44'36" East, a distance of 54.12 feet;

North 84°37'50" East, a distance of 40.07 feet;

North 24°48'01" East, a distance of 129.13 feet, said point also being the
beginning of a non-tangent curve to the right;

Southeasterly, along said curve to the right, which has a chord that bears South
83°52'26" East for 34.41 feet, a central angle of 6°04'07", and a radius of
325.00 feet, for an arc distance of 34.42 feet;

North 9°09'37" East, a distance of 50.00 feet, said point also being the
beginning of a non-tangent curve to the left;

Northwesterly, along said curve to the left, which has a chord that bears North
82°22'06" West for 20.01 feet, a central angle of 3°03'26", and a radius of
375.00 feet, for an arc distance of 20.01 feet;

North 24°48'01" East, a distance of 179.65 feet;

North 28°19'49" East, a distance of 69.49 feet;

North 34°32'29" East, a distance of 69.49 feet;

North 40°16'57" East, a distance of 58.72 feet;

North 45°32'27" East, a distance of 58.72 feet;

North 2°38'11" East, a distance of 92.79 feet;

North 78°57'35" East, a distance of 287.62 feet;

North 78°29'04" East, a distance of 41.81 feet;

North 77°23'20" East, a distance of 54.56 feet;

North 76°14'05" East, a distance of 47.02 feet;

South 14°18'58" East, a distance of 115.00 feet, said point also being the
beginning of a non-tangent curve to the right;

Southwesterly, along said curve to the right, which has a chord that bears South
76°17'11" West for 54.03 feet, a central angle of 1°10'29" and a radius of
2635.00 feet, for an arc distance of 54.03 feet;

South 13°07'34" East, a distance of 50.00 feet, said point also being the
beginning of a non-tangent curve to the left;

Northeasterly, along said curve to the left, which has a chord that bears North
76°39'37" East for 20.00 feet, a central angle of 00°25'36" and a radius of
2685.00 feet, for an arc distance of 20.00 feet;

South 13°33'11" East, a distance of 133.62 feet;

South 73°23'45" West, a distance of 24.98 feet;

North 72°16'54" West, a distance of 39.62 feet;

South 78°04'26" West, a distance of 58.78 feet;

South 72°23'11" West, a distance of 56.84 feet;

South 63°19'49" West, a distance of 56.84 feet;

South 54°16'26" West, a distance of 56.84 feet;

South 45°13'04" West, a distance of 56.84 feet;

South 36°09'42" West, a distance of 56.84 feet;

South 30°21'36" West, a distance of 16.00 feet;

South 25°48'06" West, a distance of 57.62 feet;

South 24°48'01" West, a distance of 1020.00 feet;

North 65°11'59" West, a distance of 106.46 feet, said point also being the
beginning of a non-tangent curve to the

right;

Southwesterly, along said curve to the right, which has a chord that bears South
39°14'15" West for 54.70 feet, a central angle of 54°14'13", and a radius of
60.00 feet, for an arc distance of 56.80 feet;

South 2°51'37" East, a distance of 110.95 feet;

South 87°08'23" West, a distance of 722.58 feet, said point also being in the
east line of a tract of land described in said deed to Valencia on the Lake,
L.P., recorded in Instrument No. 2007-8103 and Instrument No. 2007-41359,
RPRDCT, and the west line of said FH 295, LLC tract;

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas44 

 

 

THENCE North 01°55'47" East, along said common boundary line, a distance of
611.03 feet to a point for corner;

 

THENCE North 00°17'59" East, a distance of 176.18 feet to the POINT OF
BEGINNING, and containing 24.417 acres of land, more or less.

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas45 

 

 

EXHIBIT B

 

FORM OF SECURED PROMISSORY NOTE

 

(See Attached)

 

Loan Agreement – Frisco Hills 2A, Denton County, Texas46 

 

 

SECURED PROMISSORY NOTE

(Frisco Hills Phase 2A, Denton County, Texas)

UDF V Loan # 9008

 

U.S. $23,488,000.00 September 29, 2015 (the “Effective Date”)

 

FOR VALUE RECEIVED, FH 295, LLC, a Texas limited liability company (“Borrower”),
as borrower, hereby unconditionally promises to pay to the order of UNITED
DEVELOPMENT FUNDING INCOME FUND V, a Maryland real estate investment trust
(“Lender”), the principal sum of U.S. TWENTY THREE MILLION FOUR HUNDRED
EIGHTY-EIGHT THOUSAND AND NO/100 DOLLARS ($23,488,000.00), or so much thereof as
may be advanced by Lender from time to time hereunder to or for the benefit or
account of Borrower, together with interest thereon at the rate of interest
hereinafter provided, without right of offset in favor of Borrower.

 

1.             Loan Documents; Security. This Secured Promissory Note (this
“Note”) evidences the Loan governed by that certain Loan Agreement dated as of
even date herewith among Borrower, Lender, CTMGT, LLC, a Texas limited liability
company, Centamtar Terras, L.L.C., a Texas limited liability, Valencia on the
Lake, L.P., a Texas limited partnership, and Mehrdad Moayedi, a natural person
residing in Dallas County, Texas (as it may be amended, modified or
supplemented, the “Loan Agreement”). This Note is the “Note” as such term is
defined in the Loan Agreement, and terms with their initial letters capitalized
terms and used in this Note, but not otherwise defined herein, shall have the
respective meanings given to such terms in the Loan Agreement. Payment hereof is
secured by, among other things, a Deed of Trust executed by Borrower, as grantor
for the benefit of Lender, covering certain real property located in Denton
County, Texas, and reference is hereby made to said Deed of Trust and the other
Loan Documents for a description of the security and the liens therein granted
and the rights of Borrower and Lender thereunder.

 

2.             Interest. The outstanding principal amount of this Note shall
bear interest on each day outstanding at the Base Rate in effect on such day,
unless the Default Rate shall apply. Upon the occurrence and during the
continuation of an Event of Default, the outstanding principal amount of this
Note shall, at Lender’s option, automatically and without the necessity of
notice, bear interest from the date of such Event of Default at the Default
Rate, until all such delinquent amounts are paid and such breach or Event of
Default has been cured to Lender’s satisfaction as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so cured, and or waived by Lender as confirmed by Lender’s
execution of a written agreement specifically acknowledging and describing the
Event of Default so waived. “Base Rate” means the lesser of (i) thirteen percent
(13%) per annum, accrued monthly and compounded annually, or (ii) the Highest
Lawful Rate. “Default Rate” means the lesser of (i) eighteen percent (18.0%),
accrued monthly and compounded annually, or (ii) the Highest Lawful Rate.
“Highest Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law, to the extent that it permits Lender to contract or charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all fees and expenses contracted for, charged, received, taken or
reserved by Lender in connection with the transaction relating to the Loan
Agreement and the Debt evidenced hereby or by the other Loan Documents which are
treated as interest under applicable law.

 

Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas1 

 

 

3.             Interest and Principal Payments. Except earlier upon any
acceleration of this Note:

 

(a)          Borrower promises to pay to Lender monthly Accrued Interest
Payments on the last day of each calendar month for interest accrued during such
calendar month, unless Lender makes an Interest Reserve Accrual to defer such
Accrued Interest Payment as provided in Section 5(b) of the Loan Agreement;

 

(b)          in addition to the payments required by the provisions of clause
(a) above, concurrently with each Disposition of the Mortgaged Property in whole
or in part or any Lot thereof, Borrower promises to pay Lender the applicable
Partial Release Amount for the portion of the Mortgaged Property or Lot so
released from Lender’s Lien, which is due and payable prior to Lender providing
to Borrower (or releasing from escrow with the Title Company) its partial
release of Lien on such portion of the Mortgaged Property or Lot so released;

 

(c)          in addition to the payments required by the provision of clauses
(a) and (b) above, concurrently with the occurrence of any Revenue Event,
Borrower promises to pay to Lender the applicable Partial Release Amount of the
proceeds from or relating to such Revenue Event up to, but not exceeding, the
amount of the unpaid Debt; and

 

(d)          in addition to the payments required by the provisions of clauses
(a) through (c) above, inclusive, Borrower promises to pay to Lender the
outstanding principal balance of this Note, together with all accrued, unpaid
interest thereon, unpaid Loan Expenses and other unpaid amounts due under the
Loan Documents, on or prior to the Maturity Date, which is September 29, 2018.

 

4.             Payments. All amounts are payable to Lender in lawful money of
the United States of America at the address for Lender provided in or pursuant
to the notice provisions of the Loan Agreement, or at such other address as from
time to time may be designated by Lender. Borrower shall make each payment which
it owes under this Agreement and the other Loan Documents to Lender in full and
in lawful money of the United States, without set-off, deduction or
counterclaim. Under no circumstance may Borrower offset any amount owed by
Borrower to Lender under this Agreement with an amount owed by Lender to
Borrower under any other arrangement. All payments shall be made by cashier's
check or wire transfer of immediately available funds. Should any such payment
become due and payable on a day other than a business day, the date for such
payment shall be extended to the next succeeding business day, and, in the case
of a required payment of principal, interest or Loan Expenses or other amounts
then due, interest shall accrue and be payable on such amount for the period of
such extension. Each such payment must be received by Lender not later than 3:00
p.m., Grapevine, Texas time on the date such payment becomes due and payable.
Any payment received by Lender after such time will be deemed to have been made
on the next succeeding business day.

 

5.             Default and Remedies.

 

(a)          The happening or occurrence, at any time and from time to time, of
any Event of Default as defined in the Loan Agreement shall constitute an “Event
of Default” under this Note: 

 

Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas2 

 

 

(b)          Upon the occurrence of an Event of Default described in subsection
12(a)(v), (vi) or (vii) of the Loan Agreement, all obligations under this Note,
the Loan Agreement and the other Loan Documents shall thereupon be immediately
due and payable, without demand, presentment, notice of demand or of dishonor
and nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by Borrower and any and all
sureties, guarantors and endorsers of this Note. During the continuance of any
other Event of Default, then and in every such case Lender may do any or all of
the following: (i) declare the principal of this Note together with all accrued
and unpaid interest on the unpaid principal balance, and Loan Expenses and other
amounts due to Lender under the Loan Agreement or the other Loan Documents, to
be due and payable immediately, and the same shall become and be due and
payable, without notices, demands for payment, presentations for payment,
notices of payment default, notices of intention to accelerate maturity, protest
and notice of protest, and any other notices of any kind, all of which are
expressly waived by Borrower and any and all sureties, guarantors and endorsers
of this Note, and/or (ii) exercise any or all of its rights under all or any of
the Loan Documents, and/or (iii) refuse to advance any funds hereunder,
including, without limitation, any Interest Reserve, and/or (iv) exercise any or
all other rights and remedies available to Lender at law and at equity,
including, without limitation, such rights existing under the Uniform Commercial
Code. No delay on the part of Lender in exercising any power under this
Agreement shall operate as a waiver of such power or right nor shall any single
or partial exercise of any power or right preclude further exercise of that
power or right.

 

6.             Attorneys' Fees and Costs. If Lender retains an attorney-at-law
in connection with any Event of Default or at maturity or to collect, enforce,
or defend this Note or any part hereof, or any of the other Loan Documents, in
any lawsuit or in any probate, reorganization, bankruptcy or other proceeding,
or otherwise, Borrower agrees to pay all reasonable costs and expenses of
collection, including but not limited to, Lender's reasonable attorneys' fees,
whether or not any legal action shall be instituted.

 

7.             Usury Savings Provisions. Notwithstanding anything to the
contrary contained in this Note or any other Loan Document:

 

(a)          It is expressly stipulated and agreed to be the intent of Borrower
and Lender at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the Debt, or
applicable United States federal law to the extent that such law permits Lender
to contract for, charge, take, reserve or receive a greater amount of interest
than under Texas law. If the applicable law is ever judicially interpreted so as
to render usurious any amount contracted for, charged, taken, reserved or
received in respect of the Debt, including by reason of the acceleration of the
maturity or the prepayment thereof, then it is the express intent of Borrower
and Lender that all amounts charged in excess of the Highest Lawful Rate shall
be automatically canceled, ab initio, and all amounts in excess of the Highest
Lawful Rate theretofore collected by Lender shall be credited on the principal
balance of the Debt (or, if the Debt has been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable laws, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if this Note has been paid in full before the
end of the stated term hereof, then Borrower and Lender agree that Lender shall,
with reasonable promptness after Lender discovers or is advised by Borrower that
interest was received in an amount in excess of the Highest Lawful Rate, either
credit such excess interest against the Debt then owing by Borrower to Lender
and/or refund such excess interest to Borrower. Borrower hereby agrees that as a
condition precedent to any claim seeking usury penalties against Lender,
Borrower will provide written notice to Lender, advising Lender in reasonable
detail of the nature and amount of the violation, and Lender shall have sixty
(60) days after receipt of such notice in which to correct such usury violation,
if any, by either refunding such excess interest to Borrower or crediting such
excess interest against the Debt then owing by Borrower to Lender. All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of the Debt shall, to the extent permitted by
applicable law, be amortized, prorated, allocated or spread, using the actuarial
method, throughout the stated term of this Note (including any and all renewal
and extension periods) until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the Highest Lawful Rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. In no event shall the provisions of Chapter 346 of the Texas
Finance Code (which regulates certain revolving credit loan accounts and
revolving triparty accounts) apply to this Note or any other part of the Debt.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration. The terms and provisions of
this paragraph shall control and supersede every other term, covenant or
provision contained herein, in any of the other Loan Documents or in any other
document or instrument pertaining to the Debt.

 

Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas3 

 

 

(b)          To the extent that Lender is relying on Chapter 303 of the Texas
Finance Code to determine the Highest Lawful Rate payable on this Note or any
other part of the Debt, Lender will utilize the weekly ceiling from time to time
in effect as provided in such Chapter 303, as amended. To the extent United
States federal law permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law, Lender will rely on
United States federal law instead of such Chapter 303 for the purpose of
determining the Highest Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Highest Lawful Rate
under such Chapter 303 or under other applicable law by giving notice, if
required, to Borrower as provided by such applicable law now or hereafter in
effect.

 

8.             Waiver. BORROWER AND ANY SURETY, ENDORSER OR GUARANTOR OF THIS
NOTE SEVERALLY AND EXPRESSLY (A) WAIVE AND RELINQUISH PRESENTMENT FOR PAYMENT,
DEMAND, NOTICE OF NONPAYMENT OR NONPERFORMANCE, PROTEST, NOTICE OF PROTEST,
NOTICE OF INTENT TO ACCELERATE, NOTICE OF ACCELERATION, GRACE, DILIGENCE IN
COLLECTING THIS NOTE OR ENFORCING ANY SECURITY THEREFOR, OR ANY OTHER NOTICES OR
ANY OTHER ACTION, AND (B) CONSENT TO ALL RENEWALS, EXTENSIONS, REARRANGEMENTS
AND MODIFICATIONS WHICH FROM TIME TO TIME MAY BE GRANTED BY LENDER WITHOUT
NOTICE AND TO ALL PARTIAL PAYMENTS HEREON, WHETHER BEFORE OR AFTER MATURITY,
WITHOUT PREJUDICE TO LENDER. LENDER SHALL SIMILARLY HAVE THE RIGHT TO DEAL IN
ANY WAY, AT ANY TIME, WITH ONE OR MORE OF THE FOREGOING PARTIES WITHOUT NOTICE
TO ANY OTHER PARTY, AND TO GRANT ANY SUCH PARTY ANY EXTENSIONS OF TIME FOR
PAYMENT OF ANY OF SAID INDEBTEDNESS, OR TO GRANT ANY OTHER INDULGENCES OR
FORBEARANCES WHATSOEVER, WITHOUT NOTICE TO ANY OTHER PARTY AND WITHOUT IN ANY
WAY AFFECTING THE PERSONAL LIABILITY OF ANY PARTY TO THE LOAN DOCUMENTS.

 

9.            Choice of Law.  Except to the extent that the validity or
perfection of security interests or remedies in respect of any particular
Collateral is governed by the laws of a jurisdiction other than the state of
Texas, this Note and the other Loan Documents shall be construed in accordance
with and governed by the substantive laws of the state of Texas, without regard
to its conflicts of laws provisions.

 

Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas4 

 

 

10.           Notices. Any notice or demand required or given hereunder shall be
delivered in accordance with the notice provisions of the Loan Agreement.

 

11.           Successors and Assigns. This Note and all the covenants, promises
and agreements contained herein shall be binding upon and shall inure to the
benefit of Lender, and its successors and assigns.

 

12.           Time is of the Essence. Time is of the essence with respect to all
obligations of Borrower under this Note.

 

13.           Termination. This Note may not be terminated orally, but only by a
discharge in writing signed by Lender at the time such discharge is sought.

 

14.           Right of Setoff. In addition to all liens upon and rights of
setoff against the money, securities or other property of Borrower given to
Lender now or in the future that may exist under applicable law, Lender shall
have and Borrower hereby grants to Lender a lien upon and a right of setoff
after reasonable notice to Borrower against all money, securities and other
property of Borrower, now or hereafter in possession of or on deposit with
Lender, whether held in a general or special account or deposit, for
safe-keeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Borrower. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

 

15.           Statement of Unpaid Balance. At any time and from time to time,
Borrower will furnish promptly, upon the request of Lender, a written statement
or affidavit, in form satisfactory to Lender, stating the unpaid balance of the
Debt and that there are no offsets or defenses against full payment of the Debt
and the terms hereof, or if there are any such offsets or defenses known by
Borrower, specifying them.

 

16.          NO ORAL AGREEMENTS. THIS SECURED PROMISSORY NOTE AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO. The
provisions hereof and the other Loan Documents may be amended or waived only by
an instrument in writing signed by Borrower and Lender.

 

[The remainder of this page is left blank intentionally.]

 

Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas5 

 

 

EXECUTED on this the 29th day of September, 2015, to be effective as of the
Effective Date.

 

BORROWER:

 

FH 295, LLC,

a Texas limited liability company

 

By:   Centamtar Terras, LLC,   a Texas limited liability company   Its Sole
Manager

 

  By: CTMGT, LLC,     a Texas limited liability company     Its Sole Manager and
Member

 

  /s/ Mehrdad Moayedi     Mehrdad Moayedi     Sole Member and Manager  

 



Secured Promissory Note - CTMGT Frisco Hills 2A
Denton County, Texas6 

 